          Case 2:19-bk-24804-VZ                  Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                                       Desc
                                                  Main Document    Page 1 of 56

 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
 Email Address
 Richard M. Pachulski (CA Bar No. 90073)
 Jeffrey W. Dulberg (CA Bar No. 181200)
 Malhar S. Pagay (CA Bar No. 189289)
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Boulevard, 13th Floor
 Los Angeles, CA 90067
 Telephone: 310/277-6910
 Facsimile: 310/201-0760
 Email: rpachulski@pszjlaw.com
        jdulberg@pszjlaw.com
        mpagay@pszjlaw.com

      Attorney for: Debtor

                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                     CASE NO.: 2:19-bk-24804-VZ

 YUETING JIA,                                                               CHAPTER: 11

                                                    Debtor(s).                        NOTICE OF OBJECTION TO CLAIM

                                                                            DATE: May 7, 2020
                                                                            TIME: 1:30 p.m.
                                                                            COURTROOM: 1368
                                                                            PLACE: 255 East Temple Street
                                                                                   Los Angeles, CA 90012


1. TO (specify claimant and claimant's counsel, if any): Nanchang O-Film Photoelectric Tech Co. Ltd. and Robert Lin

2.   NOTICE IS HEREBY GIVEN that the undersigned has filed an objection to your Proof of Claim (Claim #38) filed in
     the above referenced case. The Objection to Claim seeks to alter your rights by disallowing, reducing or modifying
     the claim based upon the grounds set forth in the objection, a copy of which is attached hereto and served
     herewith.
3. Deadline for Opposition Papers: You must file and serve a response to the Objection to Claim not later than 14
   days prior to the hearing date set forth above.
     IF YOU FAIL TO TIMELY RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
     RELIEF REQUESTED IN THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.


Date:     April 2, 2020                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                                 Printed name of law firm
                                                                                 /s/ Malhar S. Pagay
                                                                                 Signature
Date Notice Mailed: April 2, 2020                                                Malhar S. Pagay
                                                                                 Printed name of attorney for objector




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2012                                                          Page 1                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328695.1 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 499
                                                                                                         509 Filed 04/02/20
                                                                                                                   04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:19:36                            Desc
                                                                                                      Main Document    Page 1
                                                                                                                            2 of 18
                                                                                                                                 56


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, CA 90067
                                                                   4   Telephone: 310/277-6910
                                                                   5   Facsimile: 310/201-0760
                                                                       Email: rpachulski@pszjlaw.com
                                                                   6            jdulberg@pszjlaw.com
                                                                                mpagay@pszjlaw.com
                                                                   7
                                                                       Attorneys for Debtor and Debtor in Possession
                                                                   8

                                                                   9                                   UNITED STATES BANKRUPTCY COURT
                                                                  10                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
                                                                                                                  LOS ANGELES DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In re:                                                  Case No.: 2:19-bk-24804-VZ
                                        LOS ANGELES, CALIFORNIA




                                                                  13   YUETING JIA,1
                                           ATTORNEYS AT LAW




                                                                                                                               Chapter 11
                                                                  14                                       Debtor.             DEBTOR’S NOTICE OF OMNIBUS
                                                                                                                               OBJECTION AND OMNIBUS OBJECTION
                                                                  15                                                           FOR AN ORDER DISALLOWING
                                                                                                                               DUPLICATE CLAIMS; MEMORANDUM OF
                                                                  16                                                           POINTS AND AUTHORITIES AND
                                                                                                                               DECLARATION OF LUETIAN SUN IN
                                                                  17                                                           SUPPORT THEREOF
                                                                  18                                                           This Objection Affects The Following Claimants:
                                                                                                                               Beijing Huaxing Mobile Asset Mgt Center, Claim 27
                                                                  19                                                           (Duplicate of Claim 20023)
                                                                                                                               Beijing Jiaxin Tengda Information Consulting Co.,
                                                                  20                                                           Ltd., Scheduled Claim 220000060 (Duplicate of Claim
                                                                                                                               20019)
                                                                  21                                                           China Soft Growing Invest Wuxi Partshp, Claim 61
                                                                                                                               (Duplicate of Claim 19)
                                                                  22                                                           Chongqing LeTV Commercial Factoring Co., Ltd.,
                                                                                                                               Claims 21 and 24 (Duplicates of Claim 20015)
                                                                  23                                                           E-Town Intl Holding (HK) Co Ltd., Claim 16
                                                                                                                               (Duplicate of Claim 20017)
                                                                  24                                                           Honghu Da, Claim 6 (Duplicate of Claim 20008)
                                                                                                                               Huizhou Speed Secondcurve Management LP, Claim
                                                                  25                                                           20002 (Duplicate of Claim 20001)
                                                                                                                               Jiangyin Hailan Invest. Holding Co. Ltd., Claim
                                                                  26                                                           20009 (Duplicate of Claim 7)
                                                                                                                               Linfen Investment Group Co., Ltd., Scheduled Claim
                                                                  27
                                                                       1
                                                                        The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                  28   91 Marguerite Drive, Rancho Palos Verdes, CA 90275.


                                                                       DOCS_LA:328634.6 46353/002
                                                                   Case 2:19-bk-24804-VZ       Doc 499
                                                                                                   509 Filed 04/02/20
                                                                                                             04/03/20 Entered 04/02/20
                                                                                                                              04/03/20 20:39:01
                                                                                                                                       00:19:36              Desc
                                                                                                Main Document    Page 2
                                                                                                                      3 of 18
                                                                                                                           56


                                                                   1                                                220000540 (Duplicate of Claim 30)
                                                                                                                    Nanchang O-Film Photoelectric Technology Co., Ltd,
                                                                   2                                                Claim 38 (Duplicate of Claim 33)
                                                                                                                    O-Film Global (HK) Trading Limited, Claim 34
                                                                   3                                                (Duplicate of Claim 33)
                                                                                                                    O-Film Global (HK) Trading Limited, Claim 37
                                                                   4                                                (Duplicate of Claim 33)
                                                                                                                    Pingan Bank Co Ltd Beijing Branch, Claim 20041
                                                                   5                                                (Duplicate of Claim 20036)
                                                                                                                    Shenzhen Yingda Capital Management Co.,
                                                                   6                                                Scheduled Claim 220000860 (Duplicate of Claim
                                                                                                                    20034)
                                                                   7                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 42
                                                                                                                    (Duplicate of Claim 20027)
                                                                   8                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 43
                                                                                                                    (Duplicate of Claim 20029)
                                                                   9                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 44
                                                                                                                    (Duplicate of Claim 20030)
                                                                  10                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 45
                                                                                                                    (Duplicate of Claim 20031)
                                                                  11                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 46
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                    (Duplicate of Claim 20032)
                                                                  12                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 47
                                                                                                                    (Duplicate of Claim 20039)
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                Tianjin Yingxin Xinheng Investment Consulting Co.,
                                           ATTORNEYS AT LAW




                                                                                                                    Ltd., Claim 28 (Duplicate of Claim 20020)
                                                                  14                                                Weihua Qiu, Scheduled, Claim 220000960 (Duplicate
                                                                                                                    of Claim 12)
                                                                  15                                                Weihua Qiu, Claim 39 (Duplicate of Claim 12)
                                                                                                                    Western Securities Co., Ltd., Claim 32 (Duplicate of
                                                                  16                                                Claim 20028)
                                                                                                                    Wuxi Leyike Investment Enterprise, Claim 20025
                                                                  17                                                (Duplicate of Claim 20007)
                                                                                                                    Xizang Jinmeihua Investment Co., Ltd., Scheduled
                                                                  18                                                Claim 220001030 (Duplicate of Claim 29)

                                                                  19                                                Date:        May 7, 2020
                                                                                                                    Time:        1:30 p.m.
                                                                  20                                                Place:       Courtroom 1368
                                                                                                                                 Roybal Federal Building
                                                                  21                                                             255 E. Temple Street
                                                                                                                                 Los Angeles, California 90012
                                                                  22
                                                                                                                    Judge:       Hon. Vincent P. Zurzolo
                                                                  23

                                                                  24          PLEASE TAKE NOTICE that, on May 7, 2020, beginning at 1:30 p.m. (Pacific Time), or
                                                                  25   as soon thereafter as counsel may be heard before the Hon. Vincent P. Zurzolo, in Courtroom 1368
                                                                  26   of the Edward R. Roybal Federal Building and Courthouse, located at 255 E. Temple Street, Los
                                                                  27   Angeles, California 90012, pursuant to the Order (I) Approving the Fourth Amended Disclosure
                                                                  28   Statement; (II) Approving the Voting Procedures and Tabulation Procedures; (III) Setting the Date

                                                                                                                       2
                                                                   Case 2:19-bk-24804-VZ               Doc 499
                                                                                                           509 Filed 04/02/20
                                                                                                                     04/03/20 Entered 04/02/20
                                                                                                                                      04/03/20 20:39:01
                                                                                                                                               00:19:36               Desc
                                                                                                        Main Document    Page 3
                                                                                                                              4 of 18
                                                                                                                                   56


                                                                   1   and Time for the Confirmation Hearing and Related Deadlines; (IV) Waiving Certain Local Rules

                                                                   2   and Procedures Related to the Timing and Approval of the Fourth Amended Disclosure Statement

                                                                   3   and Confirmation of the Third Amended Plan; and (V) Granting Related Relief [Docket No. 485]

                                                                   4   (the “Disclosure Statement Order”), which provides, in pertinent part, that if the Debtor has served

                                                                   5   an objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   6   disallowed for voting purposes only (and not for purposes of allowance or distribution), except to the

                                                                   7   extent and in the manner as may be set forth in such objection or as ordered by the Court before the

                                                                   8   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time),2 Yueting Jia (the “Debtor” or

                                                                   9   “YT”), debtor and debtor in possession herein, hereby objects to and moves to disallow (the

                                                                  10   “Objection”) the claims (the “Duplicate Claims”) listed below in the column entitled “Duplicate

                                                                  11   Claims to Be Disallowed” filed by the listed claimants (the “Claimants”) on the grounds that the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Duplicate Claims are identical to those claims listed in the column entitled “Surviving Claims.” The
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Debtor requests that the Court take judicial notice of both the Duplicate Claims to Be Disallowed
                                           ATTORNEYS AT LAW




                                                                  14   and the Surviving Claims, which are annexed as Exhibits 1-27 to the Request for Judicial Notice (the

                                                                  15   “RFJN), filed concurrently herewith.

                                                                  16                                      Duplicate
                                                                                                                                                                    Exhibit No. to
                                                                             Name of Claimant            Claim to be   Surviving Claim        Explanation
                                                                  17                                                                                                   RFJN
                                                                                                         Disallowed
                                                                  18        Beijing        Huaxing
                                                                            Mobile Asset Mgt                   27          20023         Duplicate Claim                  1
                                                                  19        Center
                                                                            Beijing Jiaxin Tengda                                        Creditor, Beijing Jiaxin         2
                                                                  20        Information                                                  Tengda Information
                                                                            Consulting Co., Ltd.                                         Consulting Co., Ltd.,
                                                                  21                                                                     also uses the name
                                                                                                                                         Jiaxindechuang BJ Tech
                                                                  22                                                                     Group Co Ltd. The
                                                                                                                                         Debtor scheduled
                                                                  23                                      220000060                      Beijing Jixain Tengda
                                                                                                          (scheduled       20019         Information Consulting
                                                                  24                                        claim)                       Co., Ltd. in the amount
                                                                                                                                         of $1,458,406.
                                                                  25                                                                     However, the creditor
                                                                                                                                         asserted the same debt
                                                                  26                                                                     using the name
                                                                                                                                         Jiaxindechuang BJ Tech
                                                                  27                                                                     Group Co Ltd. in filed
                                                                                                                                         claim number 20019 in
                                                                  28
                                                                       2
                                                                           Disclosure Statement Order, 6 at ¶ 17(e).

                                                                                                                               3
                                                                   Case 2:19-bk-24804-VZ         Doc 499
                                                                                                     509 Filed 04/02/20
                                                                                                               04/03/20 Entered 04/02/20
                                                                                                                                04/03/20 20:39:01
                                                                                                                                         00:19:36               Desc
                                                                                                  Main Document    Page 4
                                                                                                                        5 of 18
                                                                                                                             56


                                                                   1                               Duplicate
                                                                                                                                                              Exhibit No. to
                                                                         Name of Claimant         Claim to be   Surviving Claim         Explanation
                                                                   2                                                                                             RFJN
                                                                                                  Disallowed
                                                                                                                                  the amount of
                                                                   3
                                                                                                                                  $1,975,674.74, and,
                                                                                                                                  consequently, has
                                                                   4
                                                                                                                                  received two separate
                                                                                                                                  ballots to vote a single
                                                                   5
                                                                                                                                  debt in connection with
                                                                                                                                  the Debtor’s Plan. The
                                                                   6
                                                                                                                                  filed proof of claim
                                                                                                                                  should supersede the
                                                                   7
                                                                                                                                  scheduled claim despite
                                                                                                                                  the difference in names.
                                                                   8

                                                                   9    China Soft Growing
                                                                                                      61              19          Duplicate Claim                   3
                                                                        Invest Wuxi Partshp
                                                                  10    Chongqing LeTv
                                                                        Commercial Factoring          21            20015         Duplicate Claim                   4
                                                                  11    LLC
                                                                        Chongqing LeTv
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12    Commercial Factoring          24            20015         Duplicate Claim                   5
                                                                        LLC
                                        LOS ANGELES, CALIFORNIA




                                                                  13    E-Town Intl Holding                                                                         6
                                           ATTORNEYS AT LAW




                                                                                                      16            20017         Duplicate Claim
                                                                        (HK) Co Ltd
                                                                  14    Honghu Da                     6             20008         Duplicate Claim                   7
                                                                        Huizhou Speed                                                                               8
                                                                  15    Secondcurve                 20002           20001         Duplicate Claim
                                                                        Management LP,
                                                                  16    Jiangyin Hailan Invest                                    Creditor, Jiangyin                9
                                                                        Holding Co Ltd.                                           Hailan Invest Holding
                                                                  17                                                              Co. Ltd. filed Claim
                                                                                                                                  20009 in the amount of
                                                                  18                                                              $89,635,814.27,
                                                                                                                                  however, the back-up
                                                                                                    20009             7
                                                                  19                                                              attached to Claim 20009
                                                                                                                                  totals $69,635,814.27,
                                                                  20                                                              which amount is
                                                                                                                                  duplicative of Claim 7.
                                                                  21                                                              Therefore, Claim 20009
                                                                                                                                  should be disallowed.
                                                                  22    Linfen Investment                                         This creditor filed a            10
                                                                        Group Co. Ltd.                                            proof of claim for the
                                                                  23                                                              same debt under a
                                                                                                                                  similar but different
                                                                  24                                                              name (Linfen
                                                                                                                                  Investment Construction
                                                                  25                                                              Development Co. Ltd.)
                                                                                                  220000540           30
                                                                                                                                  and, consequently,
                                                                  26                                                              received ballots for both
                                                                                                                                  scheduled and filed
                                                                  27                                                              claims. The filed proof
                                                                                                                                  of claim should
                                                                  28                                                              supersede the scheduled
                                                                                                                                  claim and, with respect

                                                                                                                          4
                                                                   Case 2:19-bk-24804-VZ        Doc 499
                                                                                                    509 Filed 04/02/20
                                                                                                              04/03/20 Entered 04/02/20
                                                                                                                               04/03/20 20:39:01
                                                                                                                                        00:19:36               Desc
                                                                                                 Main Document    Page 5
                                                                                                                       6 of 18
                                                                                                                            56


                                                                   1                              Duplicate
                                                                                                                                                             Exhibit No. to
                                                                         Name of Claimant        Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                            RFJN
                                                                                                 Disallowed
                                                                                                                                 to the Plan, the amount
                                                                   3
                                                                                                                                 to be voted on account
                                                                                                                                 of the scheduled claim
                                                                   4
                                                                                                                                 should be disallowed.
                                                                   5
                                                                        Nanchang OFilm
                                                                   6    Photoelectric Tech Co        38              33              Duplicate Claim              11
                                                                        Ltd.
                                                                   7    O-Film Global (HK)                                           The creditor, in its         12
                                                                        Trading Limited                                            complaint against the
                                                                   8                                                             Debtor, describes it and
                                                                                                                                     Nanchang OFilm
                                                                   9                                                              Photoelectric Tech Co
                                                                                                                                 Ltd. as sister companies
                                                                  10                                                              and co-plaintiffs. The
                                                                                                     34              33
                                                                                                                                  lawsuit asserts a single
                                                                  11                                                             claim of $24,095,428.00
                                                                                                                                    against the Debtor.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                               Accordingly, multiple
                                                                                                                                   claims asserted in the
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                  same amount are
                                           ATTORNEYS AT LAW




                                                                                                                                        duplicative.
                                                                  14    O’Film Global (HK)
                                                                                                     37              33          Duplicate Claim                  13
                                                                        Trading Limited
                                                                  15    Pingan Bank Co Ltd                                                                        14
                                                                        Beijing Branch             20041           20036         Duplicate Claim
                                                                  16
                                                                        Shenzhen Yingda                                          This creditor                    15
                                                                  17    Capital Management                                       inadvertently received
                                                                        Co.                                                      ballots both for
                                                                  18                                                             scheduled and filed
                                                                                                                                 claims, so the amount to
                                                                                                 220000860         20034
                                                                  19                                                             be voted on account of
                                                                                                                                 the scheduled claim
                                                                  20                                                             should be disallowed.

                                                                  21
                                                                        Tianjin Jairui Huixin                                                                     16
                                                                                                     42            20027         Duplicate Claim
                                                                  22    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     17
                                                                                                     43            20029         Duplicate Claim
                                                                  23    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     18
                                                                                                     44            20030         Duplicate Claim
                                                                  24    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     19
                                                                                                     45            20031         Duplicate Claim
                                                                  25    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     20
                                                                                                     46            20032         Duplicate Claim
                                                                  26    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     21
                                                                                                     47            20039         Duplicate Claim
                                                                  27    Corp. Mgt LLC
                                                                        Tianjin Yingxin                                                                           22
                                                                                                     28            20020         Duplicate Claim
                                                                  28    Xinheng Investment


                                                                                                                       5
                                                                   Case 2:19-bk-24804-VZ         Doc 499
                                                                                                     509 Filed 04/02/20
                                                                                                               04/03/20 Entered 04/02/20
                                                                                                                                04/03/20 20:39:01
                                                                                                                                         00:19:36               Desc
                                                                                                  Main Document    Page 6
                                                                                                                        7 of 18
                                                                                                                             56


                                                                   1                               Duplicate
                                                                                                                                                              Exhibit No. to
                                                                          Name of Claimant        Claim to be   Surviving Claim          Explanation
                                                                   2                                                                                             RFJN
                                                                                                  Disallowed
                                                                         Consulting Co. Ltd.
                                                                   3
                                                                         Weihua Qiu                                                This creditor                    23
                                                                   4                                                               inadvertently received
                                                                                                                                   ballots both for
                                                                   5                              220000960                        scheduled and filed
                                                                                                  (scheduled           12          claims, so the amount to
                                                                   6                                claim)                         be voted on account of
                                                                                                                                   the scheduled claim
                                                                   7                                                               should be disallowed.

                                                                   8     Weihua Qiu                                                                                 24
                                                                                                      39               12          Duplicate claim

                                                                   9     Western Securities                                                                         25
                                                                         Co., Ltd.                    32             20028         Duplicate Claim
                                                                  10
                                                                         Wuxi Leyike                                                                                26
                                                                                                     20025           20007         Duplicate Claim
                                                                  11     Investment Enterprise
                                                                         Xizang Jinmeihua                                          In Chinese, Tibet is             27
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Investment Co., Ltd.                                      called Xizang. The
                                                                                                                                   creditor filed its claim
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                               using the name Tibet
                                           ATTORNEYS AT LAW




                                                                                                                                   Jinmeihua Investment
                                                                  14                                                               Co. Ltd. and,
                                                                                                  220001030                        consequently, has
                                                                  15                              (scheduled           29          received two separate
                                                                                                    claim)                         ballots to vote a single
                                                                  16                                                               debt in connection with
                                                                                                                                   the Debtor’s Plan. The
                                                                  17                                                               filed proof of claim
                                                                                                                                   should supersede the
                                                                  18                                                               scheduled claim despite
                                                                                                                                   the difference in names.
                                                                  19

                                                                  20          True and correct copies of the Claims are attached to the Notices of Objection to Claims,

                                                                  21   which have been served on each claimant, attaching their corresponding claim(s).

                                                                  22          PLEASE TAKE FURTHER NOTICE that the Objection has been served upon the

                                                                  23   Claimants and all parties entitled thereto and is based upon the supporting Memorandum of Points

                                                                  24   and Authorities and Declaration of Luetian Sun, the statements, arguments and representations of

                                                                  25   counsel who appear at the hearing regarding the Objection, the files and records in the above-

                                                                  26   captioned case, any evidence properly before the court prior to or at the hearing regarding the

                                                                  27   Objection and all matters of which the court may properly take judicial notice.

                                                                  28


                                                                                                                         6
                                                                   Case 2:19-bk-24804-VZ           Doc 499
                                                                                                       509 Filed 04/02/20
                                                                                                                 04/03/20 Entered 04/02/20
                                                                                                                                  04/03/20 20:39:01
                                                                                                                                           00:19:36                 Desc
                                                                                                    Main Document    Page 7
                                                                                                                          8 of 18
                                                                                                                               56


                                                                   1            PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-1(f),

                                                                   2   responses to the Objection must be filed with the Court and served upon the Debtor’s counsel at the

                                                                   3   address in the upper left-hand corner of this Objection no later than fourteen (14) days prior to

                                                                   4   the hearing date. Responses must contain a written statement of all reasons why the Objection is

                                                                   5   opposed and must include declarations and copies of all documentary evidence on which the

                                                                   6   responding party intends to rely. Responses must be filed either electronically or at the following

                                                                   7   location:

                                                                   8
                                                                                                           United States Bankruptcy Court
                                                                   9                                         Attention: Clerk’s Office
                                                                                                                255 E. Temple Street
                                                                  10                                          Los Angeles, CA 90012
                                                                  11            IF YOU DO NOT OPPOSE THE OBJECTION YOU DO NOT NEED TO FILE ANY
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   PAPERS, SIGN ANY FURTHER AGREEMENTS OR TAKE ANY FURTHER ACTION.
                                        LOS ANGELES, CALIFORNIA




                                                                  13            PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-1(f),
                                           ATTORNEYS AT LAW




                                                                  14   the failure to timely file and serve written opposition may be deemed by the Court to be consent to
                                                                  15   the granting of the relief requested in the Objection.
                                                                  16            PLEASE TAKE FURTHER NOTICE that if a response is timely filed and served upon the
                                                                  17   Debtor’s counsel, the Court, in its discretion, may treat the initial hearing as a status conference if it
                                                                  18   determines that the Objection involves disputed factual issues or will require presentation of
                                                                  19   substantial evidence or argument.
                                                                  20            WHEREFORE, the Debtor respectfully requests that the Court enter an order (i) sustaining
                                                                  21   the Objection; (ii) disallowing the Duplicate Claims in their entirety; and (iii) granting the Debtor
                                                                  22   such other and further relief as may appropriate under the circumstances.
                                                                  23
                                                                       Dated:      April 2, 2020                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  24

                                                                  25                                                  By        /s/ Malhar S. Pagay
                                                                                                                                Richard M. Pachulski
                                                                  26                                                            Jeffrey W. Dulberg
                                                                                                                                Malhar S. Pagay
                                                                  27
                                                                                                                                Counsel for Debtor and Debtor in
                                                                  28                                                            Possession

                                                                                                                            7
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        509 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            00:19:36              Desc
                                                                                                     Main Document    Page 8
                                                                                                                           9 of 18
                                                                                                                                56


                                                                   1                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                                      I.
                                                                   3                                             JURISDICTION
                                                                   4           This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and 1334.

                                                                   5   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief

                                                                   6   sought herein are sections 102, 105 and 502(b) of title 11 of the United States Code, 11 U.S.C. §§

                                                                   7   101, et seq. (the “Bankruptcy Code”), and Rules 3007 and 3018(a) of the Federal Rules of

                                                                   8   Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                                   9                                                     II.
                                                                  10                                             BACKGROUND
                                                                  11   A.      Commencement of the Chapter 11 Case
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           On October 14, 2019 (the “Petition Date”), the Debtor commenced this case (the “Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Case”) by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the
                                           ATTORNEYS AT LAW




                                                                  14   United States Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”).

                                                                  15   The Debtor continues in possession of his property and manages his affairs as a debtor in possession

                                                                  16   pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                                                  17           On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured

                                                                  18   Creditors pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Committee”) [Docket No.

                                                                  19   45]. The Committee consists of the following members: (a) Ping An Bank., Ltd. Beijing Branch; (b)

                                                                  20   China Minsheng Trust Co., Ltd; (c) Shanghai Leyu Chuangye Investment Management Center LP;

                                                                  21   (d) Jiangyin Hailan Investment Holding Co., Ltd; and (e) Shanghai Qichengyueming Investment

                                                                  22   Partnership Enterprise.

                                                                  23           On November 13, 2019, the Court entered an order setting January 24, 2020, as the general

                                                                  24   deadline (the “Bar Date”) for the filing of proofs of claim or proofs of interest against the Debtor’s

                                                                  25   estate. In accordance with the Court’s Order establishing the Bar Date, notice of the Bar Date was

                                                                  26   given by mail to the Debtor’s creditors and interest holders.

                                                                  27           On December 18, 2019, Judge Karen B. Owens of the Delaware Bankruptcy Court

                                                                  28   transferred the Chapter 11 Case to this Court.


                                                                       DOCS_LA:328634.6 46353/002                         1
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        509 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:19:36             Desc
                                                                                                     MainDocument
                                                                                                     Main Document Page
                                                                                                                      Page10
                                                                                                                           9 of
                                                                                                                              of18
                                                                                                                                 56


                                                                   1   B.      Approval of the Debtor’s Disclosure Statement

                                                                   2           On March 20, 2020, the Court entered the Disclosure Statement Order, pursuant to which the

                                                                   3   Court approved the Debtor’s Fourth Amended Disclosure Statement with Respect to Debtor’s Third

                                                                   4   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 465] in

                                                                   5   respect of the Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy

                                                                   6   Code [Docket No. 464] (the “Plan”), and granted other relief.

                                                                   7           The Disclosure Statement Order provides, in pertinent part, that if the Debtor has served an

                                                                   8   objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   9   disallowed for voting purposes only and not for purposes of allowance or distribution, except to the

                                                                  10   extent and in the manner as may be set forth in such objection, or as ordered by the Court before the

                                                                  11   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time). Disclosure Statement Order, 6 at
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   ¶ 17(e).
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                      III.
                                           ATTORNEYS AT LAW




                                                                  14                                                 ARGUMENT
                                                                  15   A.      Procedural Requirements for Objections to Claims
                                                                  16           Bankruptcy Rule 3007 governs the procedure for objections to claims. It provides as

                                                                  17   follows: “An objection to an allowance of a claim shall be in writing and filed. A copy of the

                                                                  18   objection with notice of the hearing thereon shall be mailed or otherwise delivered to the claimant

                                                                  19   . . . at least thirty days prior to the hearing.” Fed. R. Bankr. P. 3007.

                                                                  20           Pursuant to Bankruptcy Rule 3007, a copy of the Objection will be mailed to Claimants at the

                                                                  21   addresses provided by Claimants in the Claims, and, where available and if different from the

                                                                  22   address provided on the proof of claim, on each Claimant’s address registered with the National

                                                                  23   Enterprise Credit Information Publicity System (http://www.gsxt.gov.cn/index.html), a government-

                                                                  24   run, national, enterprise credit inquiry system in the People’s Republic of China, at least thirty days

                                                                  25   prior to the hearing date for consideration of the Objection. Accordingly, by the time of the hearing

                                                                  26   hereon, the Debtor will have complied with Bankruptcy Rule 3007.

                                                                  27

                                                                  28


                                                                       DOCS_LA:328634.6 46353/002                           2
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        509 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:19:36               Desc
                                                                                                     Main Document    Page 10
                                                                                                                           11 of 18
                                                                                                                                 56


                                                                   1
                                                                       B.      The Court Must Determine the Allowance of a Claim Subject to Objection
                                                                   2
                                                                               With certain exceptions, section 502(b) of the Bankruptcy Code requires, in relevant part,
                                                                   3
                                                                       that if a party in interest objects to a claim, “the Court, after notice and a hearing, shall determine the
                                                                   4
                                                                       amount of such claim in lawful currency of the United States as of the date of the filing of the
                                                                   5
                                                                       petition, and shall allow such claim in such amount, except to the extent that -- (1) such claim is
                                                                   6
                                                                       unenforceable against the debtor and property of the debtor, under any agreement or applicable law
                                                                   7
                                                                       for a reason other than because such claim is contingent or unmatured ….”
                                                                   8
                                                                       C.      Burden of Proof
                                                                   9
                                                                               All allegations set forth in a properly filed proof of claim are taken as true and, if the
                                                                  10
                                                                       allegations set forth all facts necessary to establish a claim and are not self-contradictory, the proof
                                                                  11
                                                                       of claim constitutes prima facie evidence of the validity and amount of the claim. 11 U.S.C.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       § 502(a); Fed. R. Bankr. P. 3001(f). However, a claimant must attach copies of writings upon which
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       claims are based in order to carry its burden of establishing a prima facie case against the debtor.
                                                                  14
                                                                       Hardin v. Gianni (In re King Investments Inc.), 219 B.R. 848, 858 (B.A.P. 9th Cir. 1998). Further, a
                                                                  15
                                                                       claim should not be allowed if that claim is unenforceable against the debtor and property of the
                                                                  16
                                                                       debtor, under any agreement or applicable law. 11 U.S.C. § 502(b)(1).
                                                                  17
                                                                               Once the objector raises “facts tending to defeat the claim by probative force equal to that of
                                                                  18
                                                                       the allegations of the proofs of claim themselves,” Wright v. Holm (In re Holm), 931 F.2d 620, 623
                                                                  19
                                                                       (9th Cir. 1991), then “the burden reverts to the claimant to prove the validity of the claim by a
                                                                  20
                                                                       preponderance of the evidence.” Ashford v. Consolidated Pioneer Mortgage (In re Consolidated
                                                                  21
                                                                       Pioneer Mortgage), 178 B.R. 222, 226 (B.A.P. 9th Cir. 1995), aff’d, 91 F.3d 151 (9th Cir. 1996).
                                                                  22
                                                                       “[T]he ultimate burden of persuasion is always on the claimant.” Holm, 931 F.2d at 623. In
                                                                  23
                                                                       considering an objection to a claim, a bankruptcy court may take judicial notice of the underlying
                                                                  24
                                                                       records in a bankruptcy case. O’Rourke v. Seaboard Surety Co., (In re ER Fergert, Inc.), 887 F.2d
                                                                  25
                                                                       955, 957-958 (9th Cir. 1998).
                                                                  26
                                                                       D.      Disallowance for Plan Voting Purposes
                                                                  27
                                                                               Courts recognize that Bankruptcy Rule 3018(a) permits a party in interest to seek to disallow
                                                                  28
                                                                       a claim for voting purposes. Ultimately, the determination of whether to temporarily allow a claim

                                                                       DOCS_LA:328634.6 46353/002                           3
                                                                   Case 2:19-bk-24804-VZ             Doc 499
                                                                                                         509 Filed 04/02/20
                                                                                                                   04/03/20 Entered 04/02/20
                                                                                                                                     04/03/20 20:39:01
                                                                                                                                              00:19:36             Desc
                                                                                                      Main Document    Page 11
                                                                                                                            12 of 18
                                                                                                                                  56


                                                                   1   for voting purposes lies within the discretion of the bankruptcy court. See Armstrong v. Rushton (In

                                                                   2   re Armstrong), 294 B.R. 344, 354 (B.A.P. 10th Cir. 2003) (“There is no guidance in the Bankruptcy

                                                                   3   Code to courts as to determine whether to permit the temporary allowance of a claim; it is left to the

                                                                   4   court’s discretion.”). Indeed, courts have broad authority to determine whether to allow or disallow

                                                                   5   a claim for purposes of voting under Bankruptcy Rule 3018(a). See, e.g., In re Mangia Pizza Invs.,

                                                                   6   L.P., 480 B.R. 669, 679 (Banker. W.D. Tex. 2012); In re Zolner, 174 B.R. 629, 633 (Bankr. N.D. Ill.

                                                                   7   1994) (noting that a court must exercise its discretion to allow or disallow a claim under Bankruptcy

                                                                   8   Rule 3018(a) based on reasoned analysis); In re Goldstein, 114 B.R. 430, 433 (Bankr. E.D. Pa.

                                                                   9   1990); Collier on Bankr. ¶ 9-3018[5] (16th ed. rev. 2012) (“The court, however, regardless of the

                                                                  10   circumstances, has the discretion to allow or disallow all or part of the claim for voting purposes.”).

                                                                  11            In some cases noted in the chart below, the Debtor has been advised that a Claimant
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   inadvertently has been provided with multiple ballots to vote on the Debtor’s Plan on account of a
                                        LOS ANGELES, CALIFORNIA




                                                                  13   single debt. Where that has occurred, the Debtor has requested that the Court disallow one of those
                                           ATTORNEYS AT LAW




                                                                  14   Duplicate Claims for voting purposes.

                                                                  15   E.       The Objection and Request for Relief

                                                                  16            In most instances, the Duplicate Claim and the relevant Surviving Claim are the exact same

                                                                  17   claim in the same amount filed by the Claimant using the same name, and therefore the Duplicate

                                                                  18   Claim can be disallowed readily. The chart below provides further explanation for the request for

                                                                  19   disallowance where the claims may not be exact duplicates of one another, but fall within the

                                                                  20   Duplicate Claims category that is the subject of this Objection. For example, slight variations in the

                                                                  21   name or entity utilized by a Claimant to assert a debt against the Debtor or issues of translation from

                                                                  22   Chinese to English have required a more careful review to determine that two claims are, in fact, the

                                                                  23   same.

                                                                  24                                   Duplicate
                                                                                                                                                                 Exhibit No. to
                                                                            Name of Claimant          Claim to be   Surviving Claim         Explanation
                                                                  25                                                                                                RFJN
                                                                                                      Disallowed
                                                                  26        Beijing        Huaxing
                                                                            Mobile Asset Mgt              27            20023         Duplicate Claim                  1
                                                                  27        Center
                                                                            Beijing Jiaxin Tengda     220000060                       Creditor, Beijing Jiaxin         2
                                                                  28        Information               (scheduled        20019         Tengda Information
                                                                            Consulting Co., Ltd.        claim)                        Consulting Co., Ltd.,

                                                                       DOCS_LA:328634.6 46353/002                           4
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        509 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:19:36             Desc
                                                                                                     Main Document    Page 12
                                                                                                                           13 of 18
                                                                                                                                 56


                                                                   1                                  Duplicate
                                                                                                                                                                Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                               RFJN
                                                                                                     Disallowed
                                                                                                                                     also uses the name
                                                                   3
                                                                                                                                     Jiaxindechuang BJ Tech
                                                                                                                                     Group Co Ltd. The
                                                                   4
                                                                                                                                     Debtor scheduled
                                                                                                                                     Beijing Jixain Tengda
                                                                   5
                                                                                                                                     Information Consulting
                                                                                                                                     Co., Ltd. in the amount
                                                                   6
                                                                                                                                     of $1,458,406.
                                                                                                                                     However, the creditor
                                                                   7
                                                                                                                                     asserted the same debt
                                                                                                                                     using the name
                                                                   8
                                                                                                                                     Jiaxindechuang BJ Tech
                                                                                                                                     Group Co Ltd. in filed
                                                                   9
                                                                                                                                     claim number 20019 in
                                                                                                                                     the amount of
                                                                  10
                                                                                                                                     $1,975,674.74, and,
                                                                                                                                     consequently, has
                                                                  11
                                                                                                                                     received two separate
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                     ballots to vote a single
                                                                  12
                                                                                                                                     debt in connection with
                                        LOS ANGELES, CALIFORNIA




                                                                                                                                     the Debtor’s Plan. The
                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                                     filed proof of claim
                                                                                                                                     should supersede the
                                                                  14
                                                                                                                                     scheduled claim despite
                                                                                                                                     the difference in names.
                                                                  15

                                                                  16      China Soft Growing
                                                                                                         61              19          Duplicate Claim                  3
                                                                          Invest Wuxi Partshp
                                                                  17      Chongqing LeTv
                                                                          Commercial Factoring           21            20015         Duplicate Claim                  4
                                                                  18      LLC
                                                                          Chongqing LeTv
                                                                  19      Commercial Factoring           24            20015         Duplicate Claim                  5
                                                                          LLC
                                                                  20      E-Town Intl Holding                                                                         6
                                                                                                         16            20017         Duplicate Claim
                                                                          (HK) Co Ltd
                                                                  21      Honghu Da                      6             20008         Duplicate Claim                  7
                                                                          Huizhou Speed                                                                               8
                                                                  22      Secondcurve                  20002           20001         Duplicate Claim
                                                                          Management LP,
                                                                  23      Jiangyin Hailan Invest                                     Creditor, Jiangyin               9
                                                                          Holding Co Ltd.                                            Hailan Invest Holding
                                                                  24                                                                 Co. Ltd. filed Claim
                                                                                                                                     20009 in the amount of
                                                                  25                                                                 $89,635,814.27,
                                                                                                                                     however, the back-up
                                                                                                       20009             7
                                                                  26                                                                 attached to Claim 20009
                                                                                                                                     totals $69,635,814.27,
                                                                  27                                                                 which amount is
                                                                                                                                     duplicative of Claim 7.
                                                                  28                                                                 Therefore, Claim 20009
                                                                                                                                     should be disallowed.

                                                                       DOCS_LA:328634.6 46353/002                            5
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        509 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:19:36              Desc
                                                                                                     Main Document    Page 13
                                                                                                                           14 of 18
                                                                                                                                 56


                                                                   1                                  Duplicate
                                                                                                                                                                 Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim         Explanation
                                                                   2                                                                                                RFJN
                                                                                                     Disallowed
                                                                          Linfen Investment                                          This creditor filed a            10
                                                                   3
                                                                          Group Co. Ltd.                                             proof of claim for the
                                                                                                                                     same debt under a
                                                                   4
                                                                                                                                     similar but different
                                                                                                                                     name (Linfen
                                                                   5
                                                                                                                                     Investment Construction
                                                                                                                                     Development Co. Ltd.)
                                                                   6
                                                                                                                                     and, consequently,
                                                                                                                                     received ballots for both
                                                                   7
                                                                                                     220000540           30          scheduled and filed
                                                                                                                                     claims. The filed proof
                                                                   8
                                                                                                                                     of claim should
                                                                                                                                     supersede the scheduled
                                                                   9
                                                                                                                                     claim and, with respect
                                                                                                                                     to the Plan, the amount
                                                                  10
                                                                                                                                     to be voted on account
                                                                                                                                     of the scheduled claim
                                                                  11
                                                                                                                                     should be disallowed.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                          Nanchang OFilm
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Photoelectric Tech Co          38              33              Duplicate Claim              11
                                           ATTORNEYS AT LAW




                                                                          Ltd.
                                                                  14      O-Film Global (HK)                                             The creditor, in its         12
                                                                          Trading Limited                                              complaint against the
                                                                  15                                                                 Debtor, describes it and
                                                                                                                                         Nanchang OFilm
                                                                  16                                                                  Photoelectric Tech Co
                                                                                                                                     Ltd. as sister companies
                                                                  17                                                                  and co-plaintiffs. The
                                                                                                         34              33
                                                                                                                                      lawsuit asserts a single
                                                                  18                                                                 claim of $24,095,428.00
                                                                                                                                        against the Debtor.
                                                                  19                                                                   Accordingly, multiple
                                                                                                                                       claims asserted in the
                                                                  20                                                                      same amount are
                                                                                                                                            duplicative.
                                                                  21      O’Film Global (HK)
                                                                                                         37              33          Duplicate Claim                  13
                                                                          Trading Limited
                                                                  22      Pingan Bank Co Ltd                                                                          14
                                                                          Beijing Branch               20041           20036         Duplicate Claim
                                                                  23
                                                                          Shenzhen Yingda                                            This creditor                    15
                                                                  24      Capital Management                                         inadvertently received
                                                                          Co.                                                        ballots both for
                                                                  25                                                                 scheduled and filed
                                                                                                                                     claims, so the amount to
                                                                                                     220000860         20034
                                                                  26                                                                 be voted on account of
                                                                                                                                     the scheduled claim
                                                                  27                                                                 should be disallowed.

                                                                  28
                                                                          Tianjin Jairui Huixin          42            20027         Duplicate Claim                  16

                                                                       DOCS_LA:328634.6 46353/002                          6
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        509 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:19:36             Desc
                                                                                                     Main Document    Page 14
                                                                                                                           15 of 18
                                                                                                                                 56


                                                                   1                                  Duplicate
                                                                                                                                                                Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                               RFJN
                                                                                                     Disallowed
                                                                          Corp. Mgt LLC
                                                                   3
                                                                          Tianjin Jairui Huixin                                                                      17
                                                                                                         43            20029         Duplicate Claim
                                                                   4      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      18
                                                                                                         44            20030         Duplicate Claim
                                                                   5      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      19
                                                                                                         45            20031         Duplicate Claim
                                                                   6      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      20
                                                                                                         46            20032         Duplicate Claim
                                                                   7      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      21
                                                                                                         47            20039         Duplicate Claim
                                                                   8      Corp. Mgt LLC
                                                                          Tianjin Yingxin                                                                            22
                                                                   9      Xinheng Investment             28            20020         Duplicate Claim
                                                                          Consulting Co. Ltd.
                                                                  10      Weihua Qiu                                                 This creditor                   23
                                                                                                                                     inadvertently received
                                                                  11                                                                 ballots both for
                                                                                                     220000960                       scheduled and filed
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                 (scheduled          12          claims, so the amount to
                                                                                                       claim)                        be voted on account of
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                 the scheduled claim
                                           ATTORNEYS AT LAW




                                                                                                                                     should be disallowed.
                                                                  14
                                                                          Weihua Qiu                                                                                 24
                                                                                                         39              12          Duplicate claim
                                                                  15
                                                                          Western Securities                                                                         25
                                                                  16      Co., Ltd.                      32            20028         Duplicate Claim

                                                                  17      Wuxi Leyike
                                                                                                       20025           20007         Duplicate Claim
                                                                                                                                                                     26
                                                                          Investment Enterprise
                                                                  18      Xizang Jinmeihua                                           In Chinese, Tibet is            27
                                                                          Investment Co., Ltd.                                       called Xizang. The
                                                                  19                                                                 creditor filed its claim
                                                                                                                                     using the name Tibet
                                                                  20                                                                 Jinmeihua Investment
                                                                                                                                     Co. Ltd. and,
                                                                  21                                 220001030                       consequently, has
                                                                                                     (scheduled          29          received two separate
                                                                  22                                   claim)                        ballots to vote a single
                                                                                                                                     debt in connection with
                                                                  23                                                                 the Debtor’s Plan. The
                                                                                                                                     filed proof of claim
                                                                  24                                                                 should supersede the
                                                                                                                                     scheduled claim despite
                                                                  25                                                                 the difference in names.

                                                                  26

                                                                  27           By this Objection, the Debtor simply seeks to have disallowed the Duplicate Claims leaving

                                                                  28   the Surviving Claims unaffected by this Objection.


                                                                       DOCS_LA:328634.6 46353/002                          7
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        509 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:19:36              Desc
                                                                                                     Main Document    Page 15
                                                                                                                           16 of 18
                                                                                                                                 56


                                                                   1                                                     IV.

                                                                   2                                 GENERAL RESERVATION OF RIGHTS

                                                                   3            The Debtor expressly reserves the right to amend, modify or supplement this Objection, and

                                                                   4   to file additional, other, or further objections to any proofs of claim filed in this Chapter 11 Case,

                                                                   5   including, without limitation, objections as to the amounts asserted therein, or any other claims (filed

                                                                   6   or not) against the Debtor, regardless of whether such claims are subject to this Objection. Should

                                                                   7   one or more of the grounds of objection stated in this Objection be denied, the Debtor reserves his

                                                                   8   rights to object on other stated grounds or on any other grounds he discovers during the pendency of

                                                                   9   this Chapter 11 Case. In addition, the Debtor reserves the right to file counterclaims against the

                                                                  10   holders of any such claims.

                                                                  11                                                      V.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                   NOTICE
                                        LOS ANGELES, CALIFORNIA




                                                                  13            The Debtor will serve copies of this Objection on: (a) the Claimants, (b) the Office of the
                                           ATTORNEYS AT LAW




                                                                  14   United States Trustee, (c) counsel to the Committee, and (d) all parties who have requested notices

                                                                  15   in this Chapter 11 Case pursuant to Bankruptcy Rule 2002.

                                                                  16                                                     VI.

                                                                  17                                               CONCLUSION

                                                                  18            WHEREFORE, the Debtor respectfully requests that the Court enter an order granting the

                                                                  19   relief requested herein and granting the Debtor such other and further relief as is just and proper.

                                                                  20   Dated:               2020
                                                                                    April __,                         PACHULSKI STANG ZIEHL & JONES LLP

                                                                  21

                                                                  22                                                  /s/ Malhar S. Pagay
                                                                                                                      Richard M. Pachulski
                                                                  23                                                  Jeffrey W. Dulberg
                                                                                                                      Malhar S. Pagay
                                                                  24
                                                                                                                      Attorneys for Debtor and Debtor in Possession
                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:328634.6 46353/002                          8
                                                                  Case 2:19-bk-24804-VZ                 Doc 499
                                                                                                            509 Filed 04/02/20
                                                                                                                      04/03/20 Entered 04/02/20
                                                                                                                                        04/03/20 20:39:01
                                                                                                                                                 00:19:36                 Desc
                                                                                                         Main Document    Page 16
                                                                                                                               17 of 18
                                                                                                                                     56


                                                                                                           #%! !&% $& 

                                                                              "H8G<4A)HA786?4E84F9B??BJF

                                                                                           4@BA8B985GBESF47I<FBEFJ;B4FF<FGG;885GBEJ<G;I4E<BHF9<A4A6<4?4A7

                                                                     5HF<A8FF@4GG8EF4?FB;4I8F8EI874F4E474LHGHE8A6SFQRAI8FGBE(8?4G<BAF

                                                                     BBE7<A4GBEF<A68 4AH4EL            &E<BEGB=B<A<A:E868<I874546;8?BESF78:E88<A6<I<?

                                                                     8A:<A88E<A:9EB@8<=<A:+A<I8EF<GLSF)6;BB?B9<I<?A:<A88E<A:4A7E6;<G86GHE84A74#4FG8EB9

                                                                     HF<A8FF7@<A<FGE4G<BA78:E889EB@G;8+A<I8EF<GLB94?<9BEA<44G(<I8EF<78

                                                                                          4@<AE8:H?4E6B@@HA<64G<BAJ<G;G;885GBESFCEB98FF<BA4?F<A6?H7<A:?8:4?

                                                                     6BHAF8?

                                                                                           FH5@<GG;<F86?4E4G<BAG;8Q86?4E4G<BAR<AFHCCBEGB9G;885GBESF*+&20

                                                                      '" 1&,+#,/+/!"/ &0)),4&+$ 2-)& 1" )&*0G;8Q%5=86G<BAR
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                          9J8E864??87GBG8FG<9L4F4J<GA8FF<AG;<F@4GG8E6BH?74A7JBH?76B@C8G8AG?L
                                        LOS ANGELES, CALIFORNIA




                                                                      G8FG<9LGB846;B9G;8946GFF8G9BEG;;8E8<A
                                           ATTORNEYS AT LAW




                                                                                         GG;87<E86G<BAB9G;885GBE;4I8E8I<8J874A74A4?LM87G;8?4<@FG;4G4E8G;8

                                                                     FH5=86GB9G;8%5=86G<BA4A7;4I87<F6HFF87@L9<A7<A:FJ<G;5BG;G;885GBE4A7;<F?8:4?6BHAF8?

                                                                     4F87BA@L4A4?LF<F;4I878G8E@<A87G;4GG;8HC?<64G8?4<@4E87HC?<64G<I8B9BG;8E6?4<@F

                                                                     4A7F;BH?7G;8E89BE8587<F4??BJ87<AG;8<E8AG<E8GL

                                                                                         ?FB<ABE78EGB946<?<G4G8ABG<684A7F8EI<68B9G;8%5=86G<BAE8F84E6;87846;

                                                                     ?4<@4AGSF477E8FFE8:<FG8E87J<G;G;8$4G<BA4?AG8ECE<F8E87<GA9BE@4G<BA&H5?<6<GL)LFG8@

                                                                      ;GGC JJJ:FKG:BI6A <A78K;G@?4:BI8EA@8AGEHAA4G<BA4?8AG8ECE<F86E87<G<ADH<ELFLFG8@<A

                                                                      G;8&8BC?8SF(8CH5?<6B9;<A4
                                                                              786?4E8HA78EC8A4?GLB9C8E=HELHA78EG;8?4JFB9G;8+A<G87)G4G8FB9@8E<64G;4GG;8
                                                                   
                                                                       9BE8:B<A:<FGEH84A76BEE86G
                                                                   
                                                                                                2nd
                                                                               K86HG87BAG;<F333374LB9CE<?                  Los Angeles
                                                                                                                                4G3333333333333334?<9BEA<4
                                                                  

                                                                  

                                                                  
                                                                                                                                      3333333333333333333333333333
                                                                                                                                      33333333333333333333
                                                                  
                                                                                                                                      "H8G<4A)HA
                                                                                                                                      "H8G<4A )HA 
                                                                  


                                                                       %)3"                                        
            Case 2:19-bk-24804-VZ                 Doc 499
                                                      509 Filed 04/02/20
                                                                04/03/20 Entered 04/02/20
                                                                                  04/03/20 20:39:01
                                                                                           00:19:36                                      Desc
                                                   Main Document    Page 17
                                                                         18 of 18
                                                                               56

                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): DEBTOR’S NOTICE OF OMNIBUS
 OBJECTION AND OMNIBUS OBJECTION FOR AN ORDER DISALLOWING DUPLICATE
 CLAIMS; MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF LUETIAN
 SUN IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
 required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 2, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.

 United States Bankruptcy Court
 Central District of California
 Attn: Hon. Vincent Zurzolo
 Edward R. Roybal Federal Bldg./Courthouse
 255 East Temple Street, Suite 1360
 Los Angeles, CA 90012
                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 2, 2020      Nancy H. Brown                                                            /s/ Nancy H. Brown
 Date                      Printed Name                                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 499
                                                 509 Filed 04/02/20
                                                           04/03/20 Entered 04/02/20
                                                                             04/03/20 20:39:01
                                                                                      00:19:36                                      Desc
                                              Main Document    Page 18
                                                                    19 of 18
                                                                          56


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

    x    Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
    x    Jerrold L Bregman ecf@bg.law, jbregman@bg.law
    x    Jeffrey W Dulberg jdulberg@pszjlaw.com
    x    Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    x    Stephen D Finestone sfinestone@fhlawllp.com
    x    Richard H Golubow rgolubow@wghlawyers.com,
         pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
    x    Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
    x    Ben H Logan blogan@omm.com
    x    Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    x    David W. Meadows david@davidwmeadowslaw.com
    x    John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
    x    Kelly L Morrison kelly.l.morrison@usdoj.gov
    x    Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
    x    Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
    x    Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf
         .inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
    x    Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
    x    Benjamin Taylor btaylor@taylorlawfirmpc.com
    x    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x    Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
    x    Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
    x    Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
    x    David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
1     r""I'.!:'' ' . .. ,.;, ·~ :j; l; ;~~· ·,:~E'.
                       Case 2:19-bk-24804-VZ                                 Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36
                                                                              Main Document    Page 20 of 56                                                                           1          Desc

                                                                                                                                                                                       '.:~:::~: ~.:: ••                                             ~ i ~,,
·'~- J· · · · · :::::::;iimm:;::::::.:::;;;:i::ii:ii::.;;;::::::::::::::,. ........ :::: :::: :. ::; :;;: :: ::::::;i:i:::::::i::::::iiii::ii{;;.:::. i~~~;~~),o) II III III III III 11111111111.
       I                        d.iiio1.i ?'.~utinii,U~,,,,,,,;;,; ,,,,,,,,,,,,;,;,,,;         . :· : : : :::;:.                      ~ ::    ;ci                                                                         · 000000003a                             ij   \



                               :::i:~'.~it1t~~~ltl!jt~::.~',:, ;;;:;,:, ,:. ;: :·;:~;"l;.~~!~f~~:::::l:!;(;;;;:::1 ' ' . '';"''''"' , .·,~.e.~~1~-~-~. ':'·';:•;:,: : :. •i;,,.,,,,..,,,,:
                           1




                                                                                                 01                    1
       ,. ,;:~;;;;::,llili'.                                                                                                                                                                                                                                       1


       r..


       i
       r
       I




                                                             ·•;sc , ..            ·:::::;·; ........                          .wu;;!:ii(Jl::?"'"''':::::•::·::;:::.··";:   i,:'"'''""'''"'""
                                                               W,NO
                                                              :tJ ~Yes. :'ClaJrn -~:~*~lbW~rt-~·1m·~1~~i-~~:~1i~~r~L'.\;L;1 ~'. ....

                                                               itf 'No
                                                               D ·v<is.,:i~<t~~}~'.f~:~.~r~~i.~~~.?;




                                                                                                                   .       .      .                      .                                                                                                     :
                                                                                         ;::;:,fn,,<, .. , .................... - ...... , .... i;,, .. ,H,i@:H1,l<H/!~'•''+1m;,11w<+l<+<W"'"f<'il-'li"'<1,t.+i«l.WHiH<~H,1:,,1.;--,1,,1,1,;;*"'f<Ui<f<li1<~~·;g
11:··: ..      -1~   Case 2:19-bk-24804-VZ
                                    1::
                                                                                                    Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36
                                                                                                     Main Document    Page 21 of 56
                                                                                                                                                                                                                                                                              Desc


[~                      ·--::: ..                                                                                                                                                         :::
                                                                                                                                                                                                :
                                                                                                                                                              ............................. .. -......... :.- ............. ,.·, ..         "

                         ::~:~::.::::::

'                                                                                                                                                                                                                                 __   .........:::.:::::::::::::::::::::::::::::::::..:::::::: ..
i                         ............................ .,.... ... ....... . ....... .............. ...              ................. ..             ----:-                                                        ·-·
                         6. ,Do YOU'h'aVO DriY)furTiber'                        ''6 No                                                                                                                              ·•
l
'
                         '        y~~·if,sC"t_61dc'}it1.fY..tt!~:
                         . d.~~t.'!.rJ:                            .
                                                                                .Cl ·ves. Last 4·'1iQii"i,·ori~ CiCbtor'S aCCOtiii'o, any num"tie,,you uSC to·taeii11fyJhe d~bior: ..__
                                                                               ....                         .~                                                .            ..        .                        ::             .                      -----      ,_.·-·-·,--

i
!1:;;;: r~·-,~:~r"
     i,.:..,
     i ·:r,
                         ,,_ -
                                                                               ,;;r··~~,~~i!~·:1Rt1!81l!li ~i i::t1i
                                 .~=- .·:: .-.. ,: ...:,"' .-.-·.:--~· ::::·-::·,". ,.:. · :.: :~ . :. . _. .::::::i~: . ·: . .":.: . .:.:. _
                                                                                                                                            . . ::·· · ·:·:, ·-.r··:··:.::.'.::•·:'.::;:::··':::::::: ,,::·;•:::•::::::;:::::::::::::~::..::;:;t:ii::::;:~i,: ::;"~::::\-'.::::.:::·· ,:,:: i:g
                 ... 8. ·-\\'hat ls.th1f·basls:0Uh_e :: . · Eia_mplos: Goods sotd; money loanei:1[.le3S8/SCntlce:S·per1orriled,~pefSoMl.lnjUry"or.Wrongful'dcath~:or.cred1l card,Ei:l::,: :;,:: ~::,

               .·f
     :in:,:+
                                                                           '::''.~~~~~~:,'.@~~:~!~~m~f~t.::(::('.
                                          :::   .                             i ··-.,:,.   ::i~~~;~;:iw: 'j: lgt::


                :•:,•                                                             ::::::::




                                                                                                                                                .·::·...,:·:r;;;·giii.:i;;;i:·:.......... ..




                  ...: f                        ......·....
                                                                                 ·;;,.
                                                                                 i~:~o                                                                                                              ::;

                                                                                               . . ......... ... . ..io ·Cure
                                                                                 ,0 .Ytit;.": Arh6uni'·n«fC(fssa·,;.            .. .ii u"tf as
                                                                                                                          . :al1y:dCf                                     ,on~~.w;:;_'
                                                                                                                                                                            .. .. ... o'f :i~b
                                                                                                                                                                                                          1

                                                                                                                                                                                           ..... ,p_;tiiitn.,
                                                                                                                                                                                                  ........                       $.


                         1,1_i·i~ th'I_S:'Cl_iilll'i,SUbJCCt'to-a                :21,fl~
                          . -,. .l!9~t "bf Sct~ff? ;
                                                                                 'OJ :Ves.Jdenii~·ihe_:Pi:_o.~~-rt}:,=·--·~--==--~---~--~---------




                                                                                                                                           PfoOf:ofC:Ini01                                                                                                     ·pagc·2~




                                                                                                                                                                                                                                                                                  ,,:,,...:,::;.,:"   l
·'~'""Jim'!'"         ..·-.- - e r:= .- :: =,. :,~                                                        -=.::=::·c, "'"'"='"'      ,,,.,,::::::::
i:)?... Case
        (ljj~\lifl] 2:19-bk-24804-VZ             : .""··.,.,-,
                                                         Doc  -~ - , - .Filed
                                                                509
                                                                  ":i:;,:
                                                                          ·-.,-·· """"'"""'"'
                                                                                    04/03/20"" ,-,.Entered               04/03/20             00:19:36
                                                                                                                                                    ,s .,,,,,,,,,,., .,, Desc
                                                                            :,, ,: ..'. 1'.f/~ll!Fn:m:t\;::::::[/jmr''\::ll\jj:Hfjl/gH:::,j::jif'.: ::w:' ·::m ,
                                                                                          Main Document                             Page 22 of 56
·1'                     "::::"'                                                                                           '·   ,     "··,,-   "·                        F;;j::;,\:,,, ,,,:":··, .
                  ... :,'.~ii'.::.                                                                                        ::i:,,:      ...           .,,,: ='"; itt :;
                                                                                                                                                    _fi\;:~r:;.,,,: 111:.l;::;1:ii11'.i:;t/;1:1=:\
.j ······················:.'.' ..
                         ~·········~-·········---'--··············::···~················,.....;.,.-:·············:;;:·~:·················~····················~····················
                     .---                                                                          """                              ·'"' ,::,··
l                     .12: 1S·aifor'p'alt"Ofittfiia1m·. ,;@fNo·                                                                                                                                                                 ;· ,i
l                     -·:·· cittiiiC'iffO PiiOrity;UrictH: ·o·"· - .... . _ . _.                                                                                                                                                    I
                                                                                                                                                                                                     ::1i1H,m1liluu,'.l,:1.:~:umr1.::1;.:,11:1:
l                     · ~ru.s1C:. . §.6'.0'tf8>i"-~-- _-,_,'t,~_s_. 9!'Cck'one:
                            ....   -- .......... ·..''·,.. [\·,!_               •
                                                                                                                                                                                                .<~~~~~-t-~~~-~1.~.~.~~;~!!~.~-:1J,
                                                                                                                                                                                                                                 j
                                                                                                                                                                                                • ......................................

                            r..-'di:iJm,may_b'e:·pahly-                         GJ 'Oo!Tl0s'uc SUpPQrt Otiflg.itloifo (iiidUcilnQ 8ttr§.ify'Bllcf~~;~~:-sfr~'.A~c}                              ,- ::                           /i
                                                                                                                                    .......   ::·     .. :· ..... ·: ..




j                                             ;11 : ··,;:··1::,;;-
                                               ,
                                                   0

                                                       ::


                                       .. :;: ... :: .. :~ .:::::;::;:. ..
                                     ··:: ·:::::,·· :::;:.,:::::
                                           •::·" :.,::.:::                          '
                                         ..        •        .........•..     :""'·c:.···:s,::,;i.·~"'2:j~~~§§§§C§'~~..:t,~~litii:i;ij'

                                                            . :::m: .. 1·
                                                            ·::::::·

                                                            ·!mm      ::i~;::;
                                                       . ...  .
                                                   . . . .......... .
                                                    :::                  -~~-
                                                                  ...... ·.··..........




                                                                                                                ,~ro61:C:1 ~1a1m
Case 2:19-bk-24804-VZ                        Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                    Desc
                                              Main Document    Page 23 of 56




         ATTACHMENT TO PROOF OF CLAIM OF NANCHANG 0-FILM PHOTOELECTRIC

                                                    TECHNOLOGY CO., LTD

                 I.             On October 14, 2019 (the "Petition Date"), Yueting Jia (the "Debtor") filed his

  voluntary petition for relief under chapter 11 of title 11 of the United States Code (the

  "Bankruptcy Code") in the United States Bankruptcy Court for the District of Delaware (the

  "Bankruptcy Court") thereby commencing the above-referenced bankruptcy case (the "Case").

                2.              This proof of claim (the "Proof of Claim") is being filed in the Debtor's bankruptcy

  Case by Nanchang 0-Film Photoelectric Technology Co., Ltd. ("Claimant") to assert, as

  discussed in greater detail below, certain claims on behalf of the Claimant.

                 3.              Claimant, founded in 2001, designs and manufactures electronic components for

  the consumer electronics and automotive markets which include touch panels, cover glass, camera

  modules, biometric sensors, haptic response technology and LCD modules.

                 4.              On January 16, 2018, Claimant and its affiliate 0-Film Global (HK) Trading

  Limited ("Affiliate") filed a complaint against the Debtor in the California Superior Court County

  of Los Angeles (the "Complaint") alleging breach of contract, fraud, common count in quantum

  meruit, and unfair competition, seeking (i) compensatory damages in the amount of $24,095,428

  (related to unpaid electronic components provided to the Debtor); (ii) punitive damages; (iii)

  prejudgment interest at the maximum legal rate as allowed by law; (iv) reasonable attorneys fees;

  (v) costs of suit, and (vi) such other relief as the court may grant. A copy of the Complaint is

  attached hereto as Schedule I. The Complaint (and Claimant's rights thereunder) forms the basis

   for the claims asserted against the Debtor in this Proofof Claim (the "Claim"). The Claim is held

   by Claimant and Affiliate jointly and for this reason Claim is set forth in its full on each of their

   proofs of claim.


   (04358/60943 H)00/023921 76. l}
Case 2:19-bk-24804-VZ                          Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                  Desc
                                                Main Document    Page 24 of 56




                5.                 Claimant reserves the right to withdraw this Proof of Claim for any reason

  whatsoever.                      Claimant further reserves the right to file additional Proofs of Claim for

  additional claims at any time, either before or after the any applicable bar date established by

  the Bankruptcy Court.

                6.                 Claimant does not waive any right or rights of action that it has or may have

  against the Debtor or any other person or persons and does not waive any substantive or

  procedural defenses to any claim that may be asserted against the Claimant by the Debtor or

  any other person. Without limiting the foregoing, this Proof of Claim is not intended to be, and

  shall not be construed as: (i) an election ofremedies; (ii) a waiver of any defaults; (iii) a waiver

  or limitation of any of Claimant's rights, remedies, claims or interests under applicable law

  against Claimant or any other person or entity; (iv) a waiver of Claimant's property or

  ownership rights (legal or equitable); (v) a waiver of Claimant's legal, equitable or beneficial

  interests; and/or (vi) an admission by Claimant that any property held by the Debtor (or any

  subsidiary or affiliate thereof) is property of the estate.

                 7.                This Proof of Claim is filed to protect Claimant from potential forfeiture of any

  claims. By filing this Proof of Claim, Claimant (i) does not submit to the jurisdiction of this

  Court for any purpose other than with respect to this Proof of Claim, (ii) does not waive (and

  expressly reserves) all of its procedural and substantive defenses to any claim that may be

  asserted against it by the Debtor, its estate, or any successor entity, or any other person,

  including, without limitation, any defense based upon the Jack of jurisdiction of this Court to

  entertain any such claim, (iii) does not waive (and expressly reserves) any claim, right, or

  right of action. that Claimant has or might have against the Debtor, its estate, any successor

  entity, or any other person or entity whether such claim, right, or action arises prior to, upon,

                                                                  -2-
  \04338/60943l-QOOI02)92! 76.ll
Case 2:19-bk-24804-VZ                          Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                   Desc
                                                Main Document    Page 25 of 56




  or after the petition date, and (iv) does not waive (and expressly reserves) any and all other

  legal or equitable rights or remedies that it may have pursuant to applicable law or agreement.

                  8.               The filing of this Proof of Claim shall not be deemed or construed as: (i) consent

  by Claimant to a jury trial in the Bankruptcy Court or any other court in any proceeding as to

  any and all matters so triable herein or in any case, controversy or proceeding related hereto,

  pursuant to 28 U.S.C. § 157(e) or otherwise; (ii) a waiver of the right of Claimant to trial by

  jury in any proceeding so triable herein or in any case, controversy, or proceeding related

  hereto, notwithstanding the designation or not of such matters as "core proceedings" pursuant

  to 28 U.S.C. § 157(b)(2), and whether such jury trial is pursuant to statute or the United States

  Constitution; (iii) a waiver of the right of Claimant to have final orders in non-core matters

  entered only after de novo review by a District Court judgment; (iv) a waiver of the right of

  Claimant to assert that 28 U.S.C. § l 57(b)(2)(C) is unconstitutional, which right is expressly

  reserved; (v) a waiver of the right of Claimant to have the reference withdrawn by the District

  Court in any matter subject to mandatory or discretionary withdrawal; (vi) a waiver of any

  past, present, or future event of default; and/or (vii) a waiver or limitation of any rights of

  Claimant, including, without limitation, a waiver of obligations owing to Claimant, rights,

  claims, actions, defenses, set-offs, netting rights or recoupments to which Claimant is or may

  be entitled under agreements, in law or in equity, against any of the Debtor (or any subsidiary,

  or affiliate thereof) or any other person, including without limitation, rights against

  guarantors, officers, or directors, or the right to contest the validity priority or extent of any

  right or interest purported to be equal, senior or inferior to any right or interest of Claimant,

  all of which rights, claims, actions, defenses, set-offs, and recoupments are expressly reserved

  by Claimant.

                                                                  -3-
   \00581609-!l I-OO(k'Ol392J 76,l f
Case 2:19-bk-24804-VZ                          Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36              Desc
                                                Main Document    Page 26 of 56




                  9.                All notices and communications concerning this Proof of Claim should be sent

  to the following addresses:

                     Neil B. Glassman                               Robert Lin
                     Scott D. Cousins                               Deputy General Manager (Investment &
                     GianClaudio Finizio                            Legal)
                     600 N. King Street                             11th Floor, Tower 6, Taiziwan Business Plaza
                     Suite 400                                      No. 91 Shanghai Road, Nanshan District
                     Wilmington, Delaware 1980 I                    Shenzhen, Guangdong, China
                     Telephone: (302) 655-5000                      Telephone: +86 136 3150 9227
                     Facsimile: (302) 658-6395                      Email: lin.hongping@ofilm.com
                     Email: nglassman@bayardlaw.com
                             scousins@bayardlaw.com
                             gfinizio@bayardlaw.com



  Dated as ofJanuary 21, 2020




                                                                 -4-
   l043S8l6()9.(3J-0'.l01(12392l76.l)
Case 2:19-bk-24804-VZ                  Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36             Desc
                                        Main Document    Page 27 of 56




                                              Schedule 1

              (January 16, 2018 Complaint in the California Superior Court County of Los Angeles]




   {0435&/60943 l-000r1!2.392176, 11
Case 2:19-bk-24804-VZ             Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                                    Desc
                                   Main Document    Page 28 of 56




                                                                                   CONFORMED COPY
                                                                                       OJ:ZIGINAL FILEC
                                                                                  Su/?enor Couc1 01 Califor·nia
                                                                                    ... ow,ty (}f Loi, Anpelai.
             LILAWINC.
             J. James Li (SBN 202855)                                                    JAN 16 2018
        2    Tony Abdollahi (SBN 157235)
             Andrew M. Pierz (SBN 292970)                                 Sherri A. Carter. Executive Offic~r/Clerk
        3    5050 El Camino Real, Suite 200                                      By C. Johnslon. Depuly
             Los Altos, California 94022
        4    Telephone: (650) 521-5956
             Facsimile: (650) 521-5955
        5    Email: lij@lilaw.us
                                                                             CASE ASSIGNED FOR
        6    Attorneys for Plaintiffs 0-Film Global (Hk) Trading Limite   & ALL PURPOSES TO
             Nanchang 0-Film Photoelectric Technology Co., Ltd.           Judge
        7                                                                                          RAMONA Sts
                                                                                         111
        8                                                                 Dept.                           Div.
        9
                                           CALIFORNIA SUPERIOR COURT
       10
                                              COUNTY OF LOS ANGELES
       11

       12

       13                                                                       l'l)_~
                                                                                           .   f
                                                                                         ",l ') h ~
                                                                                                    ,j{, .~·~
                                                                                                         ·"•
                                                                          'f_   '\,!. ti: 1/ L. ~ ~:~    :r-
       14    0-FILM GLOBAL (HK) TRADING LIMJTED                Case No. _ ,.;...           -
             and NANCHANG 0-FILM PHOTOELECTRIC
       15    TECHNOLOGY CO., LTD.,
                                                               COMPLAINT FOR BREACH OF
                           Plaintiffs,                         CONTRACT, FRAUD, COMMON
       16
                     vs.                                       COUNT IN QUANTUM MERUIT AND
       17    YUE-TING JIA, and DOES I through 5,               UNFAIR COMPETITION
             inclusive,
       18                                                      UNLIMITED
                           Defendants.
       19                                                      JURY TRIAL DEMANDED

       20

       21

       22
       23

       24

       25

       26

       27

       28

I':)#_      1!-------------------------"'C,,,as,,,_c,.,N,,,_o.'------1
~                                                       COMPLAINT
 lAW
        Case 2:19-bk-24804-VZ             Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36   Desc
                                           Main Document    Page 29 of 56




                  LILAWINC.
                  J. James Li (SBN 202855)
             2    Tony Abdollahi (SBN 157235)
                  Andrew M. Pierz (SBN 292970)
             3    5050 El Camino Real, Suite 200
                  Los Altos, California 94022
             4    Telephone: (650) 521-5956
                  Facsimile: (650) 521-5955
             5    Email: lij@lilaw.us

             6    Attorneys for Plaintiffs 0-Film Global (Hk) Trading Limited &
                  Nanchang 0-Film Photoelectric Technology Co., Ltd.
             7

             8

             9
                                                CALIFORNIA SUPERIOR COURT
         10
                                                   COUNTY OF LOS ANGELES
         11

         12

         13

         14       0-FILM GLOBAL (HK) TRADING LIMITED                Case No.
                  and NANCHANG 0-FILM PHOTOELECTRJC
         15       TECHNOLOGY CO., LTD.,
                                                                    COMPLAINT FOR BREACH OF
                                Plaintiffs,                         CONTRACT, FRAUD, COMMON
         16
                          vs.                                       COUNT IN QUANTUM MERUIT AND
         17       YUE-TING JIA, and DOES I through 5,               UNFAIR COMPETITION
                  inclusive,
         18                                                         UNLIMITED
                                Defendants.
         19                                                         JURY TRIAL DEMANDED
        20

        21

        22

        23

        24

        25

        26

         27

         28

,S
····lAw.1·
                                                _ _ _ _ _ _ ___,ce,:a,c:se'-'N-"o"-.------1
                 lf---------------C-0-M-Pl-aA-lNT
        Case 2:19-bk-24804-VZ            Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                     Desc
                                          Main Document    Page 30 of 56




                        Plaintiffs 0-Film Global (HK) Trading Limited and Nanchang 0-Film Photoelectric
            2   Technology Co., Ltd. (collectively "Plaintiffs" or "0-film") hereby complain and allege against
            3   Defendant Yue-Ting Jia, and Does 1-5 (collectively "Defendant" or "Jia"), as follows.
            4
                                          PARTIES AND NATURE OF ACTION
            5           I.     Plaintiffs are sister companies for manufacture and sales of electronic components.
            6           2.     Defendant Jia is Chinese citizen currently residing in Los Angeles County.
            7           3.     The true names and capacities of the defendants named as Does I through 5 are
            8   unknown to Plaintiff and are therefore sued by fictitious names. Plaintiff will amend this complaint
            9   to plead their true names and capacities after they have been ascertained.
        JO              4.     Each defendant in this action is an agent of the remaining defendants, such that their
        11      acts or omissions are imputed to the other and each is jointly and severally liable for any such acts or
        12      omissions
        13              5.     This is an action for breach of contract, fraud, common count in quantum meruit and
        14      unfair competition against Jia based on his status as the alter ego ofLeshi Holding Beijing Co., a.k.a.
        15      LeEco ("LeEco").
        16
                                                JURISDICTION AND VENUE
        17
                        6.     This Court has general subject matter jurisdiction under the California Constitution,
        18
                Art. VJ, and personal jurisdiction over Jia because he is domiciled in the State of California. Venue is
        19
                proper in this Court under Code of Civil Procedure § 395(a) because Jia resides in this County at this
        20
                time.
        21
                                                 GENERAL ALLEGATIONS
        22
                        7.     0-film was founded in 2001 and formally began to operate in August 2002. 0-film
        23
                designs and manufactures electronic components for the consumer electronics and automotive
        24
                markets. The company's product line has expanded to include touch panels, cover glass, camera
        25
                modules, biometric sensors, haptic response technology and LCD modules. The company is the
        26
                global market leader in capacitive touch panel production, and the Chinese market leader in CMOS
        27
                camera module production and fingerprint ID modules.
        28

, ~ 11-----------------C-O_MP__.L_A_IN_T_ _ _ _ _ _ _ _....:C"'a"'se=Neeo,....- - - - ~

"   'LAW;
         Case 2:19-bk-24804-VZ              Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                     Desc
                                             Main Document    Page 31 of 56




                         8.      Jia is an individual who resides in Rancho Palos Verdes, California. He is the founder

         2        ofLeEco, a privately owned multinational company based in Beijing, China that develops and

         3        markets consumer electronic products and distributes entertainment over the internet 1

         4               9.      0-film was an OEM supplier to LeEco, as a result of which, LeEco owes 0-Film

         5        $24,095,428 for unpaid electronic components. Despite 0-film's repeated demands that LeEco

         6        satisfy its contractual obligations and reimburse for the components, LeEco has failed to pay. Rather,

         7        LeEco is laden in debt, on the verge of collapse and has had its trading suspended due to the

          8       fraudulent and illegal practices of Jia.

         9                I 0.   "Embattled Chinese internet conglomerate LeEco has been branded a 'Ponzi scheme'

         IO       in an online comment made and endorsed by some of the country's leading lights in technology.''2

         11       According to Tencent co-founder Zeng Liqing, "LeEco is obviously a Ponzi scheme. You don't

         12       belong in the investment market or entrepreneurial world if you can't see that." As a result, "[m]any

         13       of Jia's assets have been frozen by court orders as creditors encountered difficulties in getting their

         14       money back." Id.

         15               11.     For these reasons, Jia has been designated by China in an official list for defrauding

         16       creditors. "Mr. Jia is the highest-profile name on something else in China: an official online blacklist

         17       of credit defaulters ... Mr. Jia was added to the blacklist this week over unpaid debt totaling $72

         18       million, including interest and fees." 3 Described as "among the brashest" figures, "Mr. Jia resigned

         19       from all his positions at Leshi Internet, LeEco's publicly traded arm, after a court in Shanghai froze

         20       $182 million in assets tied to him." Id. In an effort to avoid liability, Jia escaped China and "said he

         21       was living in California." Id.

         22

         23
                  1
                   He is also presently the Chairman and founder of Faraday & Future, Inc., a privately-owned
         24
                  Gardena, California company developing and marketing electric automobiles.
         25
                  2
                   Meng, J. "Tencent co-founder brands LeEco a 'Ponzi scheme."' CNBC News. NBC Universal, July
         26       18, 2017.



 'a'"'
•=
         27

         28
         .

              ~
                  3
                   Zhong, R, et al., "China Names and Shames Tech Tycoon With Debt Blacklist." New York Times.
                  The New York Times Company, December 13, 2017.

                                                                     2
                                                                 COMPLAINT
                                                                                                  Case No.

'    .LAWf
            Case 2:19-bk-24804-VZ               Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                       Desc
                                                 Main Document    Page 32 of 56




                                12.   However, China has "demanded LeEco founder Jia Yueting return to China before the

              2       end of the year to fix his business empire's financial woes:'4 In response, Jia has "admitted the

              3       company had been 'burning money' and had 'spent recklessly' on its expansion efforts!' Id.

              4                                                    ALTER EGO
              5                 13.   Among his other acts of malfeasance, Jia treated LeEco as his personal piggybank and

              6       comingled personal and corporate funds. As a result, a significant part of Jia's personal assets was

              7       derived from this alter ego activity. Jia has amassed a reported personal worth of RMB¥ 42 billion

              8       (approximate US$ 6.3 billion) from manipulating various subsidiaries ofLeEco. His salary and stock

              9       holdings alone are far from being able to account to the personal wealth. There is such unity of

            10        interest and ownership that the separate personalities of the LeEco corporation and Jia no longer

            II        exist, and that if the acts are treated as those of the corporation alone, an inequitable result will

            12        follow.

            13                  14.   He and his family, including his sister, dominate and control LeEco. He is

            14        substantially its equitable owner and is personally served by the same offices and employees. On

            15        information and belief, Jia commingled the company assets with his personal assets and failed to

            16        maintain an arm's length relationship with the corporate entity.

            17                  15.   In 2015, Jia obtained government permission 5 to sell a significant portion of his

            18        holding ofLeEco, on the promise that all the proceeds of the sales would be "lent" to LeEco to repay

            19        the latter's corporate debt. Jia and his sister received more than RMB¥ 10 billion proceeds (more than

            20        US$ 1.5 billion) from the sales. After the sales of the stocks, however, Jia escaped to the United

            21        States with most of the stock sales proceeds, leaving LeEco in an insolvent state without the capacity

            22        to repay its corporate debts, including the debts at issue in this case.

            23

            24
                      4
                       Shane, D. "China orders tech tycoon to return and face debts." CNN Money.                   Time Warner,
            25        December 26, 2017.
            26        5
                       The Chinese stock market is heavily regulated by the government. As the founder and majority



    ,. ., . ,.
            27        shareholder ofLeEco, Jia would not have been able to sell his LeEco stocks without the
                      government's approval. Such approval was obtained based on his promise to lend all the proceeds of
            28        the stock sales to LeEco to repay its corporate debts.



.
'   a   .
       ~W.!
                  '
                  '
                                                                          3
                                                                      COMPLAINT
                                                                                                        Case No.
        Case 2:19-bk-24804-VZ                Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                     Desc
                                              Main Document    Page 33 of 56




                            16.    Jia is now wanted by the Chinese government to return to China to account for the

            2       missing fortunes ofLeEco.

            3

            4
                                  FIRST CAUSE OF ACTION FOR BREACH OF CONTRACT
                                                          (Against All Defendants)
            5
                            17.    Plaintiff incorporates by reference the foregoing averments as if fully set forth herein.
            6
                            18.    0-film and LeEco entered into a contract whereby, through mutual assent, the former
            7
                    agreed to sell electronic components to the latter. In consideration thereof, 0-film performed all
            8
                    conditions and covenants under the contract, including delivering the electronic components
            9
                    purchased by LeEco. As implied by its conduct, LeEco acknowledged its obligations under the
        10
                    contract by accepting and taking delivery of the components sold by 0-film.
        11
                            19.    LeEco breached the contract by refusing to pay for the electronic components, thereby
        12
                    resulting in damages to 0-film in the amount of$24,095,428, exclusive of interest. Due to the unity
        13
                    of interest and ownership between LeEco and Jia and the inequity that would result if these acts were
        14
                    treated as LeEco's alone, Jia is the alter ego ofLeEco and is personally liable for these damages.
        15

        16
                                          SECOND CAUSE OF ACTION FOR FRAUD
        17                                                (Against All Defendants)

        18                  20.    Plaintiff incorporates by reference the foregoing averments as if fully set forth herein.
        19                  21.    LeEco and Jia represented to 0-film that they would provide reimbursement for the

        20          electronic components requested. LeEco and Jia knew, at the time made, these representations to be

        21          false and intended to defraud 0-film by inducing reliance thereon. 0-film reasonably and justifiably
        22          relied on these misrepresentations and provided LeEco with millions of dollars of OEM electronic
        23          components.

        24                  22.    LeEco refused to pay for the electronic components, thereby resulting in damages to

        25          0-film in the amount of $24,095,428, exclusive of interest. In undertaking the conduct alleged

        26          herein, LeEco and Jia have acted with malice, oppression and fraud under California Civil Code §



.a.     27

        28

                .
                    3294.



                                                                      4
                                                                   COMPLAINT
                                                                                                    Case No.
'
•
    I.AW:
    .
Case 2:19-bk-24804-VZ         Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                       Desc
                               Main Document    Page 34 of 56




            23.     Due to the unity of interest and ownership between LeEco and Jia and the inequity that

2    would result if these acts were treated as LeEco's alone, Jia is the alter ego ofLeEco and is

3    personally liable for these damages.

4

5
                              THIRD CAUSE OF ACTION FOR
                           COMMON COUNT IN QUANTUM MERUIT
6                                           (Against All Defendants)

 7          24.     Plaintiff incorporates by reference the foregoing averments as if fully set forth herein.
 8          25.     Le Eco is indebted to 0-film in the amount of $24,095,428, exclusive of interest in
9    consideration for goods provided by 0-film for the production of various electronic components.
IO
     Despite 0-film's repeated request for this indebted sum, 0-film has not made payment, thereby
11
     resulting in damages to 0-film in the amount of$24,095,428, exclusive of interest. Due to the unity
12   of interest and ownership between LeEco and Jia and the inequity that would result if these acts were
13   treated as LeEco's alone, Jia is the alter ego ofLeEco and is personally liable for these damages.
14

15                FOURTH CAUSE OF ACTION FOR UNFAIR COMPETITION
                                             (Against All Defendants)
16
             26.    Plaintiffs incorporate by reference the foregoing averments as if fully set forth herein.
17
             27.    LeEco's conduct, including but not limited to, breaching its contract to pay for
18
     electronic components and falsely representing that it would pay 0-film, (i) is an unlawful, unfair and
19
     fraudulent business practice under Business & Professions Code§ 17200, (ii) offends an established
20
     public policy, and (iii) is immoral, unethical, oppressive, and unscrupulous. LeEco's unfair business
21
     practices have damaged 0-film as set forth herein.
22
             28.    Due to the unity of interest and ownership between LeEco and J ia and the inequity that
23
     would result if these acts were treated as LeEco's alone, Jia is the alter ego ofLeEco and is
24
     personally liable for these damages.
25

26
                                            PRAYER FOR RELIEF
27
             29. WHEREFORE, Plaintiffs pray for relief against Defendants as follows:
28

                                                        5                            Case No.
                                                    COMPLAINT
       Case 2:19-bk-24804-VZ                Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                  Desc
                                             Main Document    Page 35 of 56




                              a. The Court shall award compensatory damages according to proof, and no less than

       2           $24,095,428;

       3                      b. The Court shall award prejudgment interest at the maximum legal rate as allowed by

       4           the law;

           5                  c. The Court shall award punitive damages;

           6                  d. The Court shall award reasonable attorney's fees according to the proof;

           7                  e. The Court shall award costs of suit herein incurred; and

           8                  f.   The Court shall award such other and further relief as the Court may deem proper.

           9
                                                            JURY DEMAND
       10
                              Plaintiff hereby demands a trial by jury on all issues so triable.
       II

       12

       13
                                                              LILAWINC.
                   DATED: January 15, 2018
       14

       15

       16

       17
                                                                  J. James Li, Ph.D.
       18

       19

       20

       21

       22

       23

       24

       25

       26




·a·, ;,'
       27

       28

               .                                                      6                            Case No.
                                                                  COMPLAJNT
i   LAW!
                                Case 2:19-bk-24804-VZ                                                               Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                                                             Desc             ppe US POSTAGE
                                                                                                                     Main Document    Page 36 of 56                                                                                                        . $025.50~
                                                                                                                                                                                                                                                                PMEXPRESS
                                                                                                                                                                                                                                                                    ZIP 19801



RIORITY
                                                                                                                                                                                                                                                  01/21/2020
                                                                                                                                                                                                                                                  034A 0081801127




,..
      M ,6           I I
                          T
                          .,
                          ,.1
                            CUSTOMER USE ONLY




XPI'>                                                                                   (·'
                                                                                              PHONE(




                                                                                               I.



                                                            ''                                      V       !   i
                                                                                                                          JAN t.       1      20 Q           u            UNITEDST/JTES
                                                                                                                                                                          POST/JL SERVICE®
                                                                                                                                                                                                          I PRIORITY
                                                                                                                                                                                                               *MAIL*
                                                                                                                                                                                                            EXPRESS™




1T· RATE E                                                                                                                                       Date Accepled (MM/DO/VY)
                                                                                                                                                                      /     0
                                                                                                                                                                                (..,,·/

                                                                                                                                                                                 10:30AM
                                                                                                                                                                                                ·. /
                                                                                                                                                                            Scheduled Delivery Tome
                                                                                                                                                                                           Q.3:00PM.
                                                                                                                                                                                                          $         ' _;
                                                                                                                                                                                                                      '

                                                                                                                                                                                                          Insurance Fee
                                                                                                                                                                                                          $
                                                                                                                                                                                                                            ~(
                                                                                                                                                                                                                                 COD Fee
                                                                                                                                                                                                                                 $
~ATE* ANY                                                                                                                                       ',;;;;-;;;,/:;;/;;;,;;--'__<._/_,,.,,_,"*D;;a;c",aNOO~N='
                                                                                                                     _ _ _ _ _ _ _ I Time A&:epted
                                                                                                                                                                                                         a:::--+==-=,,,--+-,-----1
                                                                                                                                                                                         10:30AM Oellwry Foo   Retum Receipt Fee Uv8 An!ma!




                                                                                                                                                -.
                                                                                              PHONE(
                                                                                                                                                                                                                                 Transportation Fee
                                                                                                                                                                    DAM
                                            \                                                                                                                ,·....- DPM    $                             $                      $
                                        ~       I                                                                                                                                                         Total Postage & Fees

                                                            .   ~,     (         . r'                                                   '
                                                                                                                                '·- ·- I..-
                                                                                                                                                                            $
                                                        l        •~
                                                                      ·. i                              ~       1
                                                                                                                    ,RECEIVED
                                                    •                      ' I                          '
                                                                                                    '' : :                                               .   .
                     !]
                     :I! \
                                ZIP• ,• (U.S. ADDRESSES ONtV)
                                                                                                                      JAN 2S 2020                                                     DAM
                     a:'                                                                                                                                                              DPM
                     ii: "                                                                                  -
                     ~      ~ic:;:U~~-:;,-vis~.c --                                                                                                                                           En,pk,yeo Signature


                     ;     ' ·:' $100.00 Insurance Included.
                                                                                                                                                 LABEL 11-B, SEPTEMBER 2015         SN 7690-02-000-9996                    3-ADDRESSEE COPY




                                                                                                                                                                                                                                                      -!
             l



                 EP13F July 2013
                 OD: 12.5 x 9.5
                                                                                                                    COPY
                                                                                                                                                                                                       ail                           UNITED ST/JTES
                                                                                                                                                                                                                                     POST/JL SERVICE~
D001000006
                                                                                                                    Document Control
Case 2:19-bk-24804-VZ   Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36   Desc
                         Main Document    Page 37 of 56
                         Case 2:19-bk-24804-VZ                                        Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                                                                                   Desc
                                                                                       Main Document    Page 38 of 56

    •
1

.
I




                                                                                                                                                                                                                                        :::::,.
                                                                                                                                                                                                                                                     ,i
                                                                                                                                                                                                                                                     tj

                                                                                                                                                                                                                                                     "Ii
                                                                                                                                                                                                                                                     :I




                                                                                                                                                                                                                                                     l




        j
                           ·) l                   ...




                         '1!!~4~4;,,
                                                                                                                                                                                                                      •.. :     .... .."1\.

        l
                                                                                                                                                                                   :::'.~~ii::,~, 1,00;,: ijJi;'''''',iii:\ j!!:

        I
        !
        '
                !)V ':::;
                           :1-.:. .,         •'

                              ~::~i~t;f,~~!7~JflJ~t1~t
                    ,. .. .::lii".:
                    ' i(pp··
                                                          """
                            I 5_;.; 100:_yc)1Hlfo\inf lfr1Yo·r'io·.
                                                                                                                                                                                  ,"';H ,;'                             "i"    '~::{:it
                                                                                                                                                                                                                                --. ,., '· .

                      ,jj(        :'C>fficlafForm·4.10,

                 _}::i:::

                                                                                                                                                                          .
            ............................. ····· ····· ...... ···..,,-·· a··a··========-:,::;,m.,,................ ,,,,,.,,-,.,,,,,,"'.. x....,-.,,:..,,.. :ufi;,r..,.,;*"'•u••..~•-*''..,,.##N•4nfi...,,n,.;Hu«-«,ff,•U"'.. "',_+i:t_,.,,. ....:~
                                                                                                                                                                                                                                             ,;:;;
r. :. -;, ~t~i~!"r-·-----~-----~
"
                  Case 2:19-bk-24804-VZ
                              _::::\::
                                                                                                Main Document    Page 39 of 56
                                                                                                                                       :
                                                                                                                                        .........
                                                                                               Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36
                                                                                                                                            ::,t.
                                                                                                                                                                                                                                                  ~.                    Desc ·:;::::.:;:

jj:1:                         . :.'!'
:r
:i
                         . .... ::""'                     :.•:::                                                                                      ·..... ·.... ·................................... •.. •.. •., .......... ::,:::,:::·....... .

                       .................
                       ···---·-·····
                                               . ... lrifOiiif::imrnTAbOUnhO:Citiim'aS'O'itho)fntc:t'h(d:a-so:,w;s
                                              .f:G1\fo"                              - .                      .
                                                                                                                                   i=iiCi:i"
                                                                                                 . ..:~ ·- ....::...::..;.~;..:: . .·;: :· ·_;:
                                                                                                                                    .       '          ~               '                :;..;_;;;;:;;;::: ;:;;~~;;_:;;;;;;:   ·-. ., ". ,;,.:: ., :::.::._ ::: .. :: .. :.::::::::::::::::
                                                                                                                                                                                                                                 ~   .            .                                          '




        :~:::::r i~~·ti:~,t~::),,~~~~::.~~~!tf                 !4Li\;i'.iiiift~
                         : .•~: ·.··.: .• ::::-.:•.·... :. '. .:"'."'.' :.·::·-::·-·:. .:. ··:;:·, .• :__ .. ,~-.:::".:,:: .:: ••:· : •.::. _... ::·:::.::'.:. ::t·::~·;::•.:.::_;::::;:::··•::::·•_·: '·i:i"ii'i::::H:::::::;::::;:::j:ifiiiii''":i:•::: ·,:,~::::t;;::;;::·· ~:::: .:g
                         8. ,what Is thc-basls;of:thc :: ··examples: Goods sold; money·loaned; -lcase.~scMCCS ~i1orrned~~rsona1 lnJury·or.Wfongful death;-·orcred1t·card;:::m.::                                                                                               :;,:: rn,
                                                                                                                                                                                                                                                                                                 11

                          •
                                1
                                    do1m1:::::·-:.,::;,.::: ·~:::11 ·:: :r:mn:ttlr,lir:n:..:;:1t:/m:i;,:/.::H:r::':.:;:_initm:;_::;11un(!t;:iwi\1:_:::~w:HjJ!.im!!1:::~11:imtig_:!~i~~:;;;:;:~,;mi1;:1rn1m\mmmm:·:m .m:
                                        "'   . ::.      ::.::::::   :: ::    #\ltach redacted ~es or any clocumenls suppot11ng lhe claim required by Bankruptcr.Rule,3001(c). ::::::: :::::::::::::::; ::::::::: ~::




                                             .,. :·~~;:~:;~~11!1ii~!~!i~~!:;';i!i!!~l!~l                                                                                                                                                                                                         ip:


                                                           -;j
                                             ;::::,··




                                                                                           :~Atl,rttr~fC1~1f&p1es-otB&llnientt:1itt'Oyfiiiar:sttow·~citinte·-o,:.perteaic>rro·ta·,sccurn?1n1e~st:(rbr:HHH(:::.'.;1: ,:;,;
                                                                                           .:~xantie7a·morig~e.;fien·.-:ce·rtiricaiEftlfoUc:-Jtnawa~:s"tntcmeni::br.othl?r'.BOCUmen1"ihiii1'shOWS'itiOJ1eO'h'ii'S':l .m:·:


                                                                                            :tS:if'"'' ""'.IJ:!';"'~"(1;:!!tfi~!!"Jji!i!!!!:1i1:;J!!l'li!ii~: ;;
                                                                                                                                         1

          :::   """'
        J''.'.'. ...:;
                                                                                            ;~\f:~~:;~;~~!~i!·t~i~: ~!~i i~~t~t~~tf:1: :I~
                  ...: il:
                         I,_, ... ,,, --- .
                                                                                            [l~~~J~~;~;:~:;:; :~'.~:';;:;:::ji/!'.;;:: ~;
                                                                                                       ··,;;ii:'                                                                                                                                   ... •~-~·
                                                                             ~gf:No_                   ::\\(              ..                    .                      .........:'.        '.'.L ...... '..:;,·-.
                                                                             ,a YCS: AinOunt"ncCcssary
                                                                                      "'   ......... "' ... ,,._to curo:al1y:diifilu'ii'as.0Hh0
                                                                                                                     . .                           ... ...,.:,;pCflfl'fjn,, :s~.~~~=~~~-
                                                                                                                                           .. .. i8t'i:i.hl:ih0'.                                       ,,;;,.



                         1;1_i: iS th_ls:{l_iiin'f.B_Ut:,je-ct to·a·
                          · ·, ~~~t- or ·sct~fr? '
                                                                             :~;tlo:
                                                                              Q ·,Yes;Jdenii~·ihe_-pro.~~rtv:,~--~~~-=~-~=---~-------------



                  :::: i

                                                                                                                                                                                                                                                         ··page-2;
           Case 2:19-bk-24804-VZ
                       ;::.~m·::' ..:;H:-:;-, :: ;j :,'Doc     509
                                                        ,. -.- -           ·~t;;- :::"1~1/j
                                                                 •.ii):::-Filed    04/03/20UmJlihm(;\;}\ilW}!;jj:mim04/03/20
                                                                                                    Entered         mm,~iff~:1111111::fri
                                                                                                                                 00:19:36j/~08?·:P: ~Desc
                                                        Main Document                    Page 40 of 56
                                                                                                                               ::: .. 1\:.                      .:...::· :!::·:.:.:

................... :·- ......   ·:n:i:::, ·.............. .
                                                                                                                   ..::;....::.:::::.. "·"""",,'ii;:,::}!!!!!\,·:,·:::i,,'::.::·:. ,:··..~·.... ·. .




                                                                                                                                                                                                             l
                                                                                                                                                                                                             l!


                                                                                                        .;Ptoof.~r:c1111m'




                                                     ;,.:,- .-. ·--~·-='"'"":;;,:;:,:; .... :;.;, ..... •... ······ .::,.: .•------...:--:...::.:::-: •. -·,::;,,_.................................... ,,,
Case 2:19-bk-24804-VZ                            Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                  Desc
                                                  Main Document    Page 41 of 56




           AITACHMENT TO PROOF OF CLAIM OF NANCHANG 0-FILM PHOTOELECTRIC

                                                        TECHNOLOGY CO., LTD

                    I.               On October 14, 2019 (the "Petition Date"), Yueting Jia (the "Debtor") filed his

  voluntary petition for relief under chapter 11 of title 11 of the United States Code (the

  "Bankruptcy Code") in the United States Bankruptcy Court for the District of Delaware (the

  "Bankruptcy Court") thereby commencing the above-referenced bankruptcy case (the "Case").

                   2.                This proofof claim (the "ProofofClaim") is being filed in the Debtor's bankruptcy

  Case by Nanchang 0-Film Photoelectric Technology Co., Ltd. ("Claimant") to assert, as

  discussed in greater detail below, certain claims on behalf of the Claimant.

                   3.                Claimant, founded in 2001, designs and manufactures electronic components for

  the consumer electronics and automotive markets which include touch panels, cover glass, camera

  modules, biometric sensors, haptic response technology and LCD modules.

                   4.                On January 16, 2018, Claimant and its affiliate 0-Film Global (HK) Trading

  Limited ("Affiliate") filed a complaint against the Debtor in the California Superior Court County

  of Los Angeles (the "Complaint") alleging breach of contract, fraud, common count in quantum

  meruit, and unfair competition, seeking (i) compensatory damages in the amount of $24,095,428

  (related to unpaid electronic components provided to the Debtor); (ii) punitive damages; (iii)

  prejudgment interest at the maximum legal rate as allowed by Jaw; (iv) reasonable attorneys fees;

  (v) costs of suit, and (vi) such other relief as the court may grant. A copy of the Complaint is

  attached hereto as Schedule 1. The Complaint (and Claimant's rights thereunder) forms the basis

  for the claims asserted against the Debtor in this Proof of Claim (the "Claim"). The Claim is held

  by Claimant and Affiliate jointly and for this reason Claim is set forth in its full on each of their

  proofs of claim.


  (Ool358/609-43 l -000/02392l 76. J J
Case 2:19-bk-24804-VZ                             Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                  Desc
                                                   Main Document    Page 42 of 56




                  5.                  Claimant reserves the right to withdraw this Proof of Claim for any reason

  whatsoever.                         Claimant further reserves the right to file additional Proofs of Claim for

  additional claims at any time, either before or after the any applicable bar date established by

  the Bankruptcy Court.

                  6.                  Claimant does not waive any right or rights of action that it has or may have

  against the Debtor or any other person or persons and does not waive any substantive or

  procedural defenses to any claim that may be asserted against the Claimant by the Debtor or

  any other person. Without limiting the foregoing, this Proof of Claim is not intended to be, and

  shall not be construed as: (i) an election ofremedies; (ii) a waiver of any defaults; (iii) a waiver

  or limitation of any of Claimant's rights, remedies, claims or interests under applicable law

  against Claimant or any other person or entity; (iv) a waiver of Claimant's property or

  ownership rights (legal or equitable); (v) a waiver of Claimant's legal, equitable or beneficial

  interests; and/or (vi) an admission by Claimant that any property held by the Debtor (or any

  subsidiary or affiliate thereof) is property of the estate.

                  7.                  This Proof of Claim is filed to protect Claimant from potential forfeiture of any

  claims. By filing this Proof of Claim, Claimant (i) does not submit to the jurisdiction of this

  Court for any purpose other than with respect to this Proof of Claim, (ii) does not waive (and

  expressly reserves) all of its procedural and substantive defenses to any claim that may be

  asserted against it by the Debtor, its estate, or any successor entity, or any other person,

  including, without limitation, any defense based upon the lack of jurisdiction of this Court to

  entertain any such claim, (iii) does not waive (and expressly reserves) any claim, right, or

  right of action that Claimant has or might have against the Debtor, its estate, any successor

  entity, or any other person or entity whether such claim, right, or action arises prior to, upon,

                                                                     -2-
  l04lS8/6094l 1-000I02392 l 76. I}
Case 2:19-bk-24804-VZ                         Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                   Desc
                                               Main Document    Page 43 of 56




  or after the petition date, and (iv) does not waive (and expressly reserves) any and all other

  legal or equitable rights or remedies that it may have pursuant to applicable law or agreement.

                 8.               The filing of this Proof of Claim shall not be deemed or construed as: (i) consent

  by Claimant to a jury trial in the Bankruptcy Court or any other court in any proceeding as to

  any and all matters so triable herein or in any case, controversy or proceeding related hereto,

  pursuant to 28 U.S.C. § 157(e) or otherwise; (ii) a waiver of the right of Claimant to trial by

  jury in any proceeding so triable herein or in any case, controversy, or proceeding related

  hereto, notwithstanding the designation or not of such matters as "core proceedings" pursuant

  to 28 U.S.C. § I 57(b)(2), and whether such jury trial is pursuant to statute or the United States

  Constitution; (iii) a waiver of the right of Claimant to have final orders in non-core matters

  entered only after de novo review by a District Court judgment; (iv) a waiver of the right of

  Claimant to assert that 28 U.S.C. § 157(b)(2)(C) is unconstitutional, which right is expressly

  reserved; (v) a waiver of the right of Claimant to have the reference withdrawn by the District

  Court in any matter subject to mandatory or discretionary withdrawal; (vi) a waiver of any

  past, present, or future event of default; and/or (vii) a waiver or limitation of any rights of

  Claimant, including, without limitation, a waiver of obligations owing to Claimant, rights,

  claims, actions, defenses, set-offs, netting rights or recoupments to which Claimant is or may

  be entitled under agreements, in law or in equity, against any of the Debtor (or any subsidiary,

  or affiliate thereof) or any other person, including without limitation, rights against

  guarantors, officers, or directors, or the right to contest the validity priority or extent of any

  right or interest purported to be equal, senior or inferior to any right or interest of Claimant,

  all of which rights, claims, actions, defenses, set-offs, and recoupments are expressly reserved

  by Claimant.

                                                                 -3-
  (O.JS816094l l •OOOI02392l 76. l)
Case 2:19-bk-24804-VZ                           Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36              Desc
                                                 Main Document    Page 44 of 56




                   9.                All notices and communications concerning this Proof of Claim should be sent

  to the following addresses:

                      Neil B. Glassman                               Robert Lin
                      Scott D. Cousins                               Deputy General Manager (Investment &
                      GianClaudio Finizio                            Legal)
                      600 N. King Street                             11th Floor, Tower 6, Taiziwan Business Plaza
                      Suite 400                                      No. 91 Shanghai Road, Nanshan District
                      Wilmington, Delaware 19801                     Shenzhen, Guangdong, China
                      Telephone: (302) 655-5000                      Telephone: +86 136 3150 9227
                      Facsimile: (302) 658-6395                      Email: lin.hongping@ofilm.com
                      Email: nglassman@bayardlaw.com
                              scousins@bayardlaw.com
                              gfinizio@bayardlaw.com ·



  Dated as of January 21, 2020




                                                                  -4-
   {04l5&1609-ll l ·OOOIU2.392l 76. l)
Case 2:19-bk-24804-VZ                 Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36            Desc
                                       Main Document    Page 45 of 56




                                            Schedule 1

            [January 16, 2018 Complaint in the California Superior Court County of Los Angeles]




   l00SS/6094l l -D00l023921 76.l l
Case 2:19-bk-24804-VZ              Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                                    Desc
                                    Main Document    Page 46 of 56




                                                                                      CONFORMED COPY
                                                                                         01:llG/NAL FILED
                                                                                      SuJ?enor Coui1 of California
                                                                                        .,ounly ol Lni. /\n 9 P.h;:;

              LILAWINC.
              J. James Li (SBN 202855)                                                    JAN 16 2018
        2     Tony Abdollahi (SBN 157235)
              Andrew M. Pierz (SBN 292970)                                 Sherri R. Carter. Executive OffiCQr/Clerk
        3     5050 El Camino Real, Suite 200                                          By C. Johnsfon. Deputy
              Los Altos, California 94022
        4     Telephone: (650) 521-5956
              Facsimile: (650) 521-5955
        5     Email: lij@lilaw.us
                                                                              CASE ASSIGNED FOR
        6     Attorneys for Plaintiffs 0-Film Global (Hk) Trading Limite   & ALL PURPOSES TO
              Nanchang 0-Film Photoelectric Technology Co., Ltd.           Judge, ----e-M'rllANllrSll!::i::;--
        7                                                                         -      RAMONAStlb
        8                                                                  De pt.---11;,\//+-Div.
        9
                                            CALIFORNIA SUPERIOR COURT
       IO
                                               COUNTY OF LOS ANGELES
       II
       12

       13
                                                                               !f'/!.;:,;.
                                                                                       ,' .~'
                                                                             \j.\ll t/i -
                                                                                                2• :~ ;~       )i
                                                                Case No. 'f. ....
                                                                                                   V      ~-"' .
       14     0-FILM GLOBAL (HK) TRADING LIMITED                                . """'
                                                                                 ..                 -·-    -
                                                                                        -
              and NANCHANG 0-FILM.PHOTOELECTRIC
       15     TECHNOLOGY CO., LTD.,
                                                                COMPLAINT FOR BREACH OF
                            Plaintiffs,                         CONTRACT, FRAUD, COMMON
       16
                      vs.                                       COUNT IN QUANTUM MERUIT AND
       17     YUE-TING JlA, and DOES 1 through 5,
                                                                UNFAIR COMPETITION
              inclusive,
       18                                                       UNLIMITED
                    Defendants.
       19 - - - - - - - - - - - - - - - ~ JURY TRIAL DEMANDED

       20

       21

       22

       23

       24

       25

       26

       27

       28

t:)p'.      1 1 - - - - - - - - - - - - - - - - - - - - - - - - C " ' a " ' s " - eN,..,_oe.c·------1
~                                                        COMPLAINT
 LAW
                 Case 2:19-bk-24804-VZ             Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36   Desc
                                                    Main Document    Page 47 of 56




                           LILAWINC.
                           J. James Li (SBN 202855)
                      2    Tony Abdollahi (SBN 157235)
                           Andrew M. Pierz (SBN 292970)
                      3    5050 El Camino Real, Suite 200
                           Los Altos, California 94022
                      4    Telephone: (650) 521-5956
                           Facsimile: (650) 521-5955
                      5    Email: lij@lilaw.us

                      6    Attorneys for Plaintiffs 0-Film Global (Hk) Trading Limited &
                           Nanchang 0-Film Photoelectric Technology Co., Ltd.
                      7
                      8

                      9
                                                         CALIFORNIA SUPERIOR COURT
                  10
                                                            COUNTY OF LOS ANGELES
                  11

                  12

                  13

                  14       0-FJLM GLOBAL (HK) TRADING LIMITED                Case No.
                           and NANCHANG 0-FILM PHOTOELECTRIC
                  15       TECHNOLOGY CO., LTD.,
                                                                             COMPLAINT FOR BREACH OF
                                         Plaintiffs,                         CONTRACT, FRAUD, COMMON
                  16
                                   vs.                                       COUNT IN QUANTUM MERUIT AND
                  17        YUE-TING JIA, and DOES I through 5,
                                                                             UNFAIR COMPETITION
                            inclusive,
                  18                                                         UNLIMITED
                                         Defendants.
                  19                                                         JURY TRIAL DEMANDED
                 20

                  21

                  22

                  23
                  24

                  25

                  26

                  27

                  28

 PA
;:ca .....   tAw.··
                          11-----~----------C-O_M_PL_A_IN_T_ _ _ _ _ _ _...oCc=a"-'se'-'N-'-'o"-.- - - - - - !
     Case 2:19-bk-24804-VZ              Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                     Desc
                                         Main Document    Page 48 of 56




          1            Plaintiffs 0-Film Global (HK) Trading Limited and Nanchang 0-Film Photoelectric

          2    Technology Co., Ltd. (collectively "Plaintiffs" or "0-film") hereby complain and allege against

          3    Defendant Yue-Ting Jia, and Does 1-5 (collectively "Defendant" or "Jia"), as follows.

          4
                                         PARTIES AND NATURE OF ACTION
          5            1.     Plaintiffs are sister companies for manufacture and sales of electronic components.
          6            2.     Defendant Jia is Chinese citizen currently residing in Los Angeles County.
          7            3.     The true names and capacities of the defendants named as Does I through 5 are
          8    unknown to Plaintiff and are therefore sued by fictitious names. Plaintiff will amend this complaint
          9    to plead their true names and capacities after they have been ascertained.
      10               4.     Each defendant in this action is an agent of the remaining defendants, such that their
      11       acts or omissions are imputed to the other and each is jointly and severally liable for any such acts or
      12       om1ss10ns
      13               5.     This is an action for breach of contract, fraud, common count in quantum meruit and
      14       unfair competition against Jia based on his status as the alter ego ofLeshi Holding Beijing Co., a.k.a.
      15       LeEco ("LeEco").
      16
                                               JURISDICTION AND VENUE
      17
                       6.     This Court has general subject matter jurisdiction under the California Constitution,
      18
               Art. VI, and personal jurisdiction over Jia because he is domiciled in the State of California. Venue is
      19
               proper in this Court under Code of Civil Procedure§ 395(a) because Jia resides in this County at this
      20
               time.
      21
                                                GENERAL ALLEGATIONS
      22
                       7.     _O-film was founded in 2001 and fonnally began to operate in August 2002. 0-film
      23
               designs and manufactures electronic components for the consumer electronics and automotive
      24
               markets. The company's product line has expanded to include touch panels, cover glass, camera
      25
               modules, biometric sensors, haptic response technology and LCD modules. The company is the
      26
                global market leader in capacitive touch panel production, and the Chinese market leader in CMOS
      27



;,a
                camera module production and fingerprint ID modules.
      28

              11-----------------C-O_MP__,_L_A_INT----------'C"'a"'se"-'-'N"'o'-.- - - - - - 1
 l:AW.,
        Case 2:19-bk-24804-VZ               Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                     Desc
                                             Main Document    Page 49 of 56




                         8.      Jia is an individual who resides in Rancho Palos Verdes, California. He is the founder

         2        ofLeEco, a privately owned multinational company based in Beijing, China that develops and

         3        markets consumer electronic products and distributes entertainment over the internet. 1

         4               9.      0-film was an OEM supplier to LeEco, as a result of which, LeEco owes 0-Film

         5        $24,095,428 for unpaid electronic components. Despite 0-film's repeated demands that LeEco

         6        satisfy its contractual obligations and reimburse for the components, LeEco has failed to pay. Rather,

         7        LeEco is laden in debt, on the verge of collapse and has had its trading suspended due to the

         8        fraudulent and illegal practices of Jia.

         9                I 0.   "Embattled Chinese internet conglomerate LeEco has been branded a 'Ponzi scheme'

        10        in an online comment made and endorsed by some of the country's leading lights in technology."2

        11        According to Tencent co-founder Zeng Liqing, "LeEco is obviously a Ponzi scheme. You don't

        12        belong in the investment market or entrepreneurial world if you can't see that." As a result, "[m]any

        13        of Jia's assets have been frozen by court orders as creditors encountered difficulties in getting their

        14        money back." Id.

        15                11.     For these reasons, Jia has been designated by China in an official list for defrauding

        16        creditors. "Mr. Jia is the highest-profile name on something else in China: an official online blacklist

        17        of credit defaulters ... Mr. Jia was added to the blacklist this week over unpaid debt totaling $72

        18        million, including interest and fees."3 Described as "among the brashest" figures, "Mr. Jia resigned

        19        from all his positions at Leshi Internet, LeEco's publicly traded arm, after a court in Shanghai froze

        20        $182 million in assets tied to him." Id. In an effort to avoid liability, Jia escaped China and "said he

        21        was living in California." Id.

        22

        23
                  1He is also presently the Chairman and founder of Faraday & Future, Inc., a privately-owned
        24
                  Gardena, California company developing and marketing electric automobiles.
        25
                  2
                   Meng, J. "Tencent co-founder brands LeEco a 'Ponzi scheme."' CNBC News. NBC Universal, July
        26        18, 2017.
        27        3Zhong, R, et al., "China Names and Shames Tech Tycoon With Debt Blacklist." New York Times.
                  The New York Times Company, December 13, 2017.
        28
    .......,
.            '.                                                      2                             Case No.
                                                                 COMPLAINT
'   .LAW, •
            Case 2:19-bk-24804-VZ               Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                        Desc
                                                 Main Document    Page 50 of 56




                                12.   However, China has "demanded LeEco founder Jia Yueting return to China before the

             2        end of the year to fix his business empire's financial woes."4 In response, Jia has "admitted the

             3        company had been 'burning money' and had 'spent recklessly' on its expansion efforts." Id.

             4                                                     ALTER EGO
             5                  13.   Among his other acts of malfeasance, Jia treated LeEco as his personal piggybank and

             6        comingled personal and corporate funds. As a result, a significant part of Jia's personal assets was

             7        derived from this alter ego activity. Jia has amassed a reported personal worth of RMB¥ 42 billion

             8        (approximate US$ 6.3 billion) from manipulating various subsidiaries ofLeEco. His salary and stock

             9        holdings alone are far from being able to account to the personal wealth. There is such unity of

            10        interest and ownership that the separate personalities of the LeEco corporation and J ia no longer

            11        exist, and that if the acts are treated as those of the corporation alone, an inequitable result will

            12        follow.

            13                  14.   He and his family, including his sister, dominate and control LeEco. He is

            14        substantially its equitable owner and is personally served by the same offices and employees. On

            15        information and belief, Jia commingled the company assets with his personal assets and failed to

            16        maintain an arm's length relationship with the corporate entity.

            17                  15.   In 2015, Jia obtained government permission 5 to sell a significant portion of his

            18        holding ofLeEco, on the promise that all the proceeds of the sales would be "lent" to LeEco to repay

            19        the latter's corporate debt. Jia and his sister received more than RMB¥ 10 billion proceeds (more than

            20        US$ 1.5 billion) from the sales. After the sales of the stocks, however, Jia escaped to the United

            21        States with most of the stock sales proceeds, leaving LeEco in an insolvent state without the capacity

            22        to repay its corporate debts, including the debts at issue in this case.

            23

            24
                      4
                       Shane, D. "China orders tech tycoon to return and face debts." CNN Money. Time Warner,
            25        December 26, 2017.
            26
                      'The Chinese stock market is heavily regulated by the government. As the founder and majority



    .. ,     27
                      shareholder ofLeEco, Jia would not have been able to sell his LeEco stocks without the
                      government's approval. Such approval was obtained based on his promise to lend all the proceeds of
             28
                      the stock sales to LeEco to repay its corporate debts.


.
    a
    .



    '   IJ\W.{
                  :
                  .                                                        3
                                                                       COMPLAINT
                                                                                                         Case No.
Case 2:19-bk-24804-VZ         Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                     Desc
                               Main Document    Page 51 of 56




             16.    Jia is now wanted by the Chinese government to return to China to account for the

 2   missing fortunes ofLeEco.

 3

 4
                   FIRST CAUSE OF ACTION FOR BREACH OF CONTRACT
                                           (Against All Defendants)
 5
             17.    Plaintiff incorporates by reference the foregoing averments as if fully set forth herein.
 6
             18.    0-film and LeEco entered into a contract whereby, through mutual assent, the former
 7
     agreed to sell electronic components to the latter. In consideration thereof, 0-film performed all
 8
     conditions and covenants under the contract, including delivering the electronic components
 9
     purchased by LeEco. As implied by its conduct, LeEco acknowledged its obligations under the
IO
     contract by accepting and taking delivery of the components sold by 0-film.
11
             19.    LeEco breached the contract by refusing to pay for the electronic components, thereby
12
     resulting in damages to 0-film in the amount of$24,095,428, exclusive of interest. Due to the unity
13
     of interest and ownership between LeEco and Jia and the inequity that would result if these acts were
14
     treated as LeEco's alone, Jia is the alter ego ofLeEco and is personally liable for these damages.
15

16
                           SECOND CAUSE OF ACTION FOR FRAUD
17                                         (Against All Defendants)

18           20.    Plaintiff incorporates by reference the foregoing averments as if fully set forth herein.

19           21.    LeEco and Jia represented to 0-film that they would provide reimbursement for the
20   electronic components requested. LeEco and Jia knew, at the time made, these representations to be

21   false and intended to defraud 0-film by inducing reliance thereon. 0-film reasonably and justifiably
22   relied on these misrepresentations and provided LeEco with millions of dollars of OEM electronic

23   components.

24           22.    LeEco refused to pay for the electronic components, thereby resulting in damages to

25   0-film in the amount of $24,095,428, exclusive of interest. In undertaking the conduct alleged

26   herein, LeEco and Jia have acted with malice, oppression and fraud under California Civil Code §
27   3294.

28

                                                       4                             Case No.
                                                   COMPLAINT
Case 2:19-bk-24804-VZ         Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                       Desc
                               Main Document    Page 52 of 56




            23.     Due to the unity of interest and ownership between LeEco and Jia and the inequity that
 2   would result if these acts were treated as LeEco's alone, Jia is the alter ego ofLeEco and is
 3   personally liable for these damages.
 4

 5                            THIRD CAUSE OF ACTION FOR
                           COMMON COUNT IN QUANTUM MERUIT
 6                                           (Against All Defendants)

 7
            24.     Plaintiff incorporates by reference the foregoing averments as if fully set forth herein.
 8
            25.     LeEco is indebted to 0-film in the amount of$24,095,428, exclusive of interest in
 9
     consideration for goods provided by 0-film for the production of various electronic components.
IO
     Despite 0-film's repeated request for this indebted sum, 0-film has not made payment, thereby
11
     resulting in damages to 0-film in the amount of$24,095,428, exclusive of interest. Due to the unity
12
     of interest and ownership between LeEco and Jia and the inequity that would result if these acts were
13
     treated as LeEco's alone, Jia is the alter ego ofLeEco and is personally liable for these damages.
14

15             FOURTH CAUSE OF ACTION FOR UNFAIR COMPETITION
                                             (Against All Defendants)
16
            26.     Plaintiffs incorporate by reference the foregoing averments as if fully set forth herein.
17
            27.     LeEco's conduct, including but not limited to, breaching its contract to pay for
18
     electronic components and falsely representing that it would pay 0-film, (i) is an unlawful, unfair and
19
     fraudulent business practice under Business & Professions Code § 17200, (ii) offends an established
20
     public policy, and (iii) is immoral, unethical, oppressive, and unscrupulous. LeEco's unfair business
21
     practices have damaged 0-film as set forth herein.
22
            28.     Due to the unity of interest and ownership between LeEco and Jia and the inequity that
23
     would result if these acts were treated as LeEco's alone, Jia is the alter ego ofLeEco and is
24
     personally liable for these damages.
25

26
                                            PRAYER FOR RELIEF
27
            29. WHEREFORE, Plaintiffs pray for relief against Defendants as follows:
28

                                                       5                             Case No.
                                                    COMPLAINT
Case 2:19-bk-24804-VZ         Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                   Desc
                               Main Document    Page 53 of 56




                a. The Court shall award compensatory damages according to proof, and no less than

2    $24,095,428;

3               b. The Court shall award prejudgment interest at the maximum legal rate as allowed by

4    the law;

5               c. The Court shall award punitive damages;

6               d. The Court shall award reasonable attorney's fees according to the proof;

 7              e. The Court shall award costs of suit herein incurred; and

 8              f.   The Court shal I award such other and further relief as the Court may deem proper.

9
                                              JURY DEMAND
10
                Plaintiff hereby demands a trial by jury on all issues so triable.
11

12

                                                L!LAWINC.
13
     DATED: January 15, 2018                    ATTORNEYS FOR PLAINTIFFS
14                                              0-Film Global (HK) Trading Limited & Nanchang 0-
                                                E'ilm Photoe.lectric Technology Co., Ltd.
                                                            1;,--· ·,:   ''".
15

16
                                                By
17
                                                     J. James Li, Ph.D.
18

19

20

21

22

23

24

25

26

27

28

                                                        6                            Case No.
                                                     COMPLAINT
      Case 2:19-bk-24804-VZ                  Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36Page
                                                                                                Desc
                                                                                                  I of I
                                              Main Document    Page 54 of 56


                                                                                                                               0
                                           ><
                                           ::c
                                                         ii.....                                   ~~m             .... m
                                                                                                                              ~g~!!:!i!
                                                                                                                         -< ;;l;z!iis';i
                                                                                                                   0 "ti C: ;
                                                                                                                   ~-m 8~~~~

                                           m ;
                                                          .....
                                                          .....
                                                          UI
                                                                                                      Ii           oD-1
                                                                                                                   (/) (") z
                                                                                                                   ::e
                                                                                                                                   j
                                                                                                                   .... ;u c.. ~ !!l
                                                                                                                                        ;» ;:
                                                                                                            ~
                                                                                                                        O G')
                                                                                                                   r- 0 l> ~
j             :ti                          z              C)
                                                                                                                   .... "ti -

                                                                                                                   :;; ~
                                                                                                                                               j
(I)
       ~
       z
              m
              0
              m
                                           0              e
                                                          w
                                                                                                            ~
                                                                                                            U)

                                                                                                      ill cil
                                                                                                                   Z-1
                                                                                                                   mm
                                                                                                                   !c
                                                                                                                                               ;
m     NI
      1:"11
~ .....,
                                            l>                                                        ~~           cm
                                                                                                                       ;u

    ~
  ......                                                                                                           •    Cl)

  =
  =
                                                                                                      :..               -I
                                                                                                                        ~
m   0                                                                                                                   £l
                                                                                                                                         ~I!
                                                              "ti
                                                              al:e                                                      C:         ~
                                                              g 2l                                                      ~

                                             0
                                                              ~~
                                                                                                                        z
                                                                                                                        _G')       I l&;i!a.. ?;
                                                                                                                                         {?:!=>r,:,
                                                                                                                                         ~l!:N

                                             ~                ~~z                                                       ~
                                             .,,co
                                             "' co            ;u
                                                                                                                                         ~
                                             ><g
                                                .....         z cS
                                                              c5 ;.;.
                                                              ~~              lfm,~
                                                                              J2tt12111U01VI   e             568J21JF82,fE4A




  After printing this label:
  1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
  2. Fold the printed page along the horizontal line.
  3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could
  result in additional billing charges, along with the cancellation of your FedEx account number.
  Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on
  fedex.com.FedEx will not be responsible for any claim in excess of $100 per package, whether the result of loss. damage, delay, non-
  delivery,misdelivery,or misinfomnation, unless you declare a higher value, pay an additional charge, document your actual loss and file
  a timely claim.Limitations found in the current FedEx Service Guide apply. Your right to recover from FedEx for any loss, including
  intrinsic value of the package, loss of sales, income interest, profit, attorney's fees, costs, and other forms of damage whether direct,
  incidental.consequential, or special is limited to the greater of $100 or the authorized declared value. Recovery cannot exceed actual
  documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry, precious metals, negotiable instruments and other
  items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current FedEx Service Guide.




                                                    ll
                                                    iO
                                                    ~ 0
                                                    () 'd
                                                    ~ t<
                                                     :i...




httos://www.fedex.com/shiooing/html/en/PrintlFrame.html                                                                                1/21/2020
        Case 2:19-bk-24804-VZ                   Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                                       Desc
                                                 Main Document    Page 55 of 56



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                             10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled: NOTICE OF OBJECTION TO CLAIM will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) April 2, 2020, I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

VIA U.S. MAIL
United States Bankruptcy Court
Central District of California
Attn: Hon. Vincent Zurzolo
Edward R. Roybal Federal Bldg./Courthouse
255 East Temple Street, Suite 1360
Los Angeles, CA 90012

                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 April 2, 2020             Nancy H. Brown                                             /s/ Nancy H. Brown
 Date                        Printed Name                                                    Signature




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328695.1 46353/002
        Case 2:19-bk-24804-VZ                   Doc 509 Filed 04/03/20 Entered 04/03/20 00:19:36                                       Desc
                                                 Main Document    Page 56 of 56


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

       Jerrold L Bregman ecf@bg.law, jbregman@bg.law
       Jeffrey W Dulberg jdulberg@pszjlaw.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Stephen D Finestone sfinestone@fhlawllp.com
       Richard H Golubow rgolubow@wghlawyers.com,
        pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
       Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
       Ben H Logan blogan@omm.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       David W. Meadows david@davidwmeadowslaw.com
       John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
       Kelly L Morrison kelly.l.morrison@usdoj.gov
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Victor A Sahn vsahn@sulmeyerlaw.com,
        pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.in
        foruptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
       Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
       Benjamin Taylor btaylor@taylorlawfirmpc.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
       Claire K Wu ckwu@sulmeyerlaw.com,
        mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
       Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
       David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328695.1 46353/002
